EXHIBIT A
   Slraltgic ESOP
Efl't clh·• Jllay 1, 2017




                                                    •




                            ARGENT_CEDENO_0000001
                                                              Tablt ofConttntJ

ARTICLE t. Bac.kgraund of Plan .................- ..··-·-··· - · - -········-·--········............- -····..
 Sectioo 1.0 I I lisrory and P~.....................-···--....... ,..._........_.....................- -·-
 Section 1.02 Efftcti\-e Dr.te and Plan Year. ..,__.....................................................................
 Section 1.03 Trustee. .......................................~...- ......... ................................................... ..
 Section 1.04 Plnn Admini.st.rat.ion.................................. .......................................................... ..
 Section 1,0$ Elnplo}crs ................................................ .......................................................... ..
 Section 1.06 Plan Supplements. ................................... .................................. ............................. 2

                   II.
o\RTICLE EUclbllilyand Partltlpatloa                                    -···----····----·--···- - -3
  Section 2.01 Eligibiliry to r .rueiplk.                                                                                                                  3
  Section 2.02 Pmiciption Not OIWIII!.ee or Employmrnl.                                                                                              - 4
  Section 2.03 Leased Employta. ........... .....~.-............ .- ........ ,. _..................- ........................_ 4
  Section 2.04 ~S.i l itaf! Stf\·ice. ............................................. ...................................................................... 4
  SCCiion 2.0S Omission or Elis iblc Employee ........................................................................... 4
  Section 2.06 Inclusion of lncli&lblc Person............................................................................ 4

o\RTJCLE 111. Strvltt and Comj><n,.tlon .......--·--······-·····-· ..-·••····················....--........ 5
  Section 3.01 Vc:uscfSen.·i~........._.......___                 ... ·-·····-~·---........_               _ .._,_ S
  Section 3.02 Hour ofScrviC'.e........._                          _ ,_____,,, ..............,_..__,.... S
  Section 3.03 One Yt11.1 Break in Service..................- ......... -·-··· - -................................... 6
  Section 3.04 Compe.l~tion, ........................                      u                                          6
                                                                               .... . . . . . . . . . . . . . . . . . . , ,., ,., ,. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ., _. . .. . . . . .




ARTICLF.I Y. F.mploytr CoatrlbutloM ...........- ..................................................- · · - · - - 8
 Sectioo 4.01 Emplo)'tt Contributions....              ··-·-···---·······                                                 8
 Section 4.02 S Corporation Rcquirctn(Z).ts.. - ..- .....---·--·-............_                                            9
 Scc:ttoo 4.03 Cod.: Section 409(p) Tr.ansfc:rs............- ......._,............................- -..·--·- II
 Section 4.04 No Participant C<lntributiOIJ$. ................................................................... - .... 12
 Section 4.05 Due Date for llmployer Contn'bution.< ............................................................. 12
 Section 4.06 l'nymeat of Acqulshlon Loans. ....................................................................... 12
 Section 4.07 Employer's Shnrc of Contributions................................................................... 13

o\RTICLE V. Company Stotk; ,\tquiJitloo LoaDJ ..........-·-··- --············..··--- 14
  Scction 5.0 1 Comp>ny Stock.....- - -- ---·····-·----·····-·-- -
  Scction 5.02 A<QUiition Loons.-····· · - - .............      ..
                                                                                     14
                                                                                     14
o\RTICLF. vt. Jov..tmmt or Employtr CoJ>tributlont•...•.••.••...........••••.••••••••••.•••••_ _ _ 16
                                                                                                                            __                               ............... _____
  Section 6.0 1 !:SOP Stock Account lnvcstmeots in Compony Stock...............................- •. 16
  Section 6.02 Oiversilic.ation urtnvcs'tmc:nts in Com~y Stock. ......................................_ 16
  Section 6.03 Rcinverunent or ESOP Stock Account. ,_.................................. ______···- 17

ARTICLE V]]. AC'COUDiing .................................................................................................................... 18
 Section 7.0 I Panicipants' Account&.......................................................................................... 18
 Section 7.02 l..oan Suspense Account................................................................................... 18
 Section 7.03 Accounting Dales.                            ..............................................................................
                                                                                                                            ............. 18                                                    ~




                                                                                                                                    ARGENT_CEDENO_0000002
   S<ction 7.~           T1"311S{u ofS~ ......-----·--··--···-···········-..····-····-··- 18
   S<ction 7.OS          Adjustment of Pa.rticipnnts• Accounts. ..................- ................................_,_ 19
   S«tion 7.06           Dividcads on Con,pcny Stock.~....................................................................... 20
   Section 7.07          lnvestnlcnt of CaJh in Trust.......·-···-······················---························..---···· 2 1
   S«tion 7.08           fa.ir l'vfarket Value or Company St~.k....................,,,_,,,_,,,.......,_,__ __,, 22
   S«tion 7.09           Stock Divid<n<b and C.pibl Reorganization!.····················-·····-·- ······ 22
   S«tion 7.10           Proh.ibi ed AUoc:ctionl. ······-·~···-··························..······""'''''''-~····· 22
ARTICI.E VIII. Contribution and !Jcnrtit Limitations .......................................................... 23
   Section ts.QJ         Contri'tludon Lllnlunlons. ................ .................................................................... 23
   Section 8.02          Combining of l,luns. ................................................... ,_,,.................................- .... 24
   S«tion 8.03           Highly Compensotcd Employ«:.·······-·····-···········-········-·-                                                    24

ARTICLE lX. Snti.,.Mt Dat•- · · · · - - - - - - - - -    · - - - - -- - 26
 S<ction 9.01 Senkm<ntl»tc-•.· · · - · - - - - - - - - - - - - -             26
 Section 9.02 Tnmsfrr of EmploymcnL.---··-·····················--··-····---- 26
ARTlCLE X. VC'Jiing, Forfrltun::tl •nd lt~:insfatenuent ........................................................... 27
 Scetion I 0.0 I ·vestinsin Jl.encnts. .......................................................................................... 27
 Section I 0.02 Forfc·itures......................................................................................................... 28
 Section I 0.03 Restol7!tion or Forfcitlltt's.._..,............................................................_ ._ ..... 28
 S<ction I 0 .~ Participant forfeiture Accounts.. .....................................................,...____..... 29

ARTICLE XI. Distributions Follow In&Srttlrment Date ······································-····-··-·· JO
 Soetion 11.01 Manne: of Distribution....................................................................................... 30
 S<ction 11.02 l>etenr.in.ation or Account BaJaoccs...~........... ......................_ ...................... 30
 S«tion 11.03 Timinr of Distributions. ··---··-···········-·····--·-········-- l I
 S<ction 11 .0' Din:ct Rollo•-cn.--········-·----·--------                                                           ___ 33
                OtsigrotionoflkncficioJy. __________________                                                                      )4
 S<ction li.OS
 S«tion 11.06 RoJlO\ 'tr by Non·Spou.K Beneficiary,_.... ,,,__,_,,...._..,_....... ______36
 S«tion 11 .07 1\..fissin~ Participant., or lkncficlarics .................................................................. 36
 Section 11.08 Facility of l'a)'Jncnt ........................................................................................... 3 7

ARTICLE XII. Rights, Ru tricllottl, •ltd Options on Company Stock ................................. 38
 Section 12.01 Right c:f f irst RC"(U$01. ....- ........_,_.................................................................. 38
 S«tion 12.02 Put Option._.................--·-··-·-·-------......- ...._,_,............._ 39
 S«tion 12.03 Stwe Le£'ftd; Othc                        Rc:stridioo.s.-----····--····                                         40
 Sec1ion 12.1)4 1\onterminabl< RlghtJ. ..................----·-·····---·······- - · 40

ARTICLE XIII . Voting and Tr ndcring or Company Stock ········································-- ·- 41
 Section 13.0 I Vodn.g and Tendering. ...............................................................................- ..... 41
 Section 13.02 1-\lloca~ Shares................- ........................................._.......................- - .... 41
 Section 13.o3 Voting of Comp.1ny Sux::k. ,__,......................................- ...- ............- - --· 41
 Sec1ion 13.0.1 Tendering of Co'" pany SIOCL ·····································-··-····...· · -- - - 42
 Section 13.0S Trustee Reliance on ll\fol11\31ion.. .......................................................- ...- ... 42



!'Nitlt..:l~lltlolll




                                                                                                ARGENT_CEDENO_0000003
ARTICLE XIV. Gcntrol Pro,·uions --··························.............................................-··-······· 43
 Sect inn 14.0 I lnterrstS Not TransferabJe. ···········································~····~·················-······· 43
 Section 14.02 AbS<tK< of Guaramy. ................................................- - ·- ·············-                       ······ 43
 Scc1ion 14.03 Litigalion by Participanls or Odl<f Persons.................- -........._...._.......... 43
 Scc1ion 14.04 Elidcnce......................................................................             ............ -.......... 43
 Section 14.05 Wai'-n of Notice........--.............- ................................- -............_ _.... 43
 Scclion 14.06 Conlrolling l..aw.............................................................._ ............._.._ ....... 43
 Section 14.07 Sllllutory References. ............................................................ - ....._               ..___... 43
 Soc1ion 14.08 Sevmbility........................................................................................- ........... 44
 SecliOn 14.09 Addilional employcrs....................................................................... - ............ 44
 Section 14.1 0 ,\ction By Emp]oycrs. ............................................................................................... 44
 ScCiion 14.11 Gender and Number......................................................................................... 44
 Section 14.1 2 fndc:mni lication...............................................................,,, ............................... 44
 S..:ction 14.1 3 Participant Notices and Elections.................................................................... 44
ARTJCI_,[. XV. ltestriclions as to Re,·ersion or Trust An thi to ll~t~ l•:mployers ................... 45
 Sccllon I 5.0 1 t:mplo;-crs' Righ11o Trusl Asse,.. .................................................................. 45
 Sec!ion I 5.02 Rcm·>ion of Trust Assets lo Employers. ........................................ _,_........... 45
ARTICLE XVI. Ammdmcnland Tcrmlnalion ..............................................___............. 46
 Scclion 16.0 1 Ama>dm<nL .........................................................................- .     .......... 46
 Sccsion 16.02 Tmnination. ..............................................- ......- .........-·-··+·-·-+~--···· ....... 46
 ~'Ciion 16.03 Nonforfdtability and Distribution on Tcnnination. ....................._ ..........- ...... 46
 Scclion 16.04 PIM Merger, Con>Oiidation, Elc:...- ...- - - - ··- · ..- ..........                        ......- ... 46
ARTICI.E XVII. Admini•lnlion - ....................................................................._ ___......_ _ 47
 Sc:clion 17.0 I Tk Administrator...................................................................._____........... 4 7
 Seclion 17.02 Gencrnl Powers, Rigbls, and Dulics. .................................... - ........................ 47
 Se<lion 17.03 lnlcreslcd Administtalor Member................................................................... 48
 Sec-tion 17.04 Adrnin1i1rntor Expcns¢!t. .................................................................................. 48
 Section 17.05 Uniform Rules. ..........................................,..,,.,,,,,............................................. 48
 Section 17.06 lnfimnation Required by the Administrator. ................................................... 48
 Section 17.07 Review of Benefit Detcmtinations. ................................................................. 48
 Section 17.08 Adn1ilistrator's Dcc'ision Final. ...................................................................... 48
 Sec1ion 17.09 Denial Procedure and ApP<"'I Process ............................................................. 49
 Section 17.10 Mandatory Wld Bi.nding Arbitration................................................................ 50

ARTICLE XVIII. Sprciltl Rule< Applil'llblc When Plan b Top·lleavy .............. - ......- ....·- 54
 Sc:c1lon 18.0 1 Purpose and Emet..- .................................................................- .................. '4
 Section 18.02 Top-Hrovy Plan. - ·..~·-··-·················-· ····"··............................................................. 54
 Scct·ion 18.03 'l'op HC3vy Ratio.u..,.....,.._ ..............................._............................................_ 54
 Scclion I S.04 Definitions. ....... _        ...........- ......................................... - ..................._ ,,
 Scc1ion 18.05 Minimum Vesting,_ .                  _._          .................................._,_ ..__.............. ;6
 Section 18.06 Minimwn Employer Contribution. - ...............- ...................__,,__.......- 56
 Section 18.07 Coordination of & oc.tits....................................................................................._ 51
Appendix A               Employers .......- ......- ......- ........... -......................................... _.................. A·l
Appendix 0               S Corporntion Slatus .................................................................................... B· l

                                                                  iii



                                                                                              ARGENT_CEDENO_0000004
                               Table ofO.fmtd Trmu
                           (rrfnTDttS •~ t.o P.t&C' aumbc'n )
 ...&IS Compmgtion..                 25        Dim:t Rollo>m                   33
 1"o~tl'aid Grnwf                    24        !MguaJjfia! l'moo                9
 AAA                                 50        Di\'ids:od                      2(1

 1\ccoumlnu Ogtq                     18        EffteJiyc D!!tQ                  I
 6<01JIDiiOII Porlvd                 18        llllai~l• Dlllrihul!.'ll        33
Al:<:DUOIS                           IS        llliuiblc r•nalt!nont            8
 Acgubltion Loon                     14        llliojb!e llcJ!rrms:nJ I'lnn    JJ
AdmjnjsJmtor                          I        Ellojb!c Rol!oyu PWrilnJ!ion    33
t>llocll<d finAD<Sd Slwn             20        Emplo)'ce                        3
AnniMII Mdjlim                       ,.
                                     -·        Emolsn:st                        I
Atbjtntjon Pros:cdun;                so        EmpiO)ct Ctmtrjbutkm             8
lkncfi<iMX                           35        Jimp!oymml OiJpulc Ru!a         so
ll9.a!!l                              I        ECCRS                            4

~                                    22       ERISA
!;l!liOJIIDl                         49       ESOl' (;ni b A<elllnll           18
~                                             ESO!'I'Mioo                      II

Comr:IDX                              I       J!SO!' Sl!><ll. Account          18
Cpmp:my SINk                         14       FM                               53
Compms.tion                           6       fi!WJOcd Slwg                    14
Con!mlkd Orwp Mmbq                    2       forfcit!HS                       28
Co•md C!ajnu                         so       l!job!y Comrmw<d Em!!lorss       24
l>mnrd·Owoo! Shrug                   10       !lout oCSmi$S                     s
lktronjnotjon pgte;                 54        lmnsrmlllihlc c\$<!1!111         10
~l""l'~f~J1IJIJIJI




                                                               ARGENT_CEDENO_0000005
  IWI'!C'fDli!,jblc; Alloqtkm               10         Ploch!< AQrttmcnl                 45
     • r ··
  1RKlW(AdK]NQl                             17         Prin<iNI MC1hqd                   19
  lob<ritcd. IRA                            36        Oualifisd Elrok:o. Psriod          16
 lnygunsm lnroms                            21        Ovaljficd I'Anicla>at              16
 IRS                                         4        Boljo Pcttsnuurc Igt                8
 Key Employe<                               55        Relnl<d CoatJ:!illlX                2
 L&nssal Emploveg                            4        Rclat«< Ddln~d Contribution Plan   24
 Llmltntlpn Year                            23        J!oouiJl'd Agg,rcJU)tlon Oruun     56
 Lrum Smm:oso Ae&ount                       18        R£Quirrd Comuu;n, cmtnt Dgte       32
 Maximum Annm!l Addition                    23        Rl@t cCFiar Rcfusl                 38
 N<maUwtion Eymt                            II        s Cromti!l!l                        9
 Nonallocpljon Pgjod                        22        Scttftmrnti)A!c:                   26
 tlo!Wiwlion Yur                             9        Severance from Employment           1
:-lon·ESOP Poniog                           II        Sassi&J Acsoyotjng Pate            18
Non·Kcx Emplom                              56        Sro\13                             35
Noo·SilSI~:!C! I'Xlii!~;~IC\1 Dsn<fitiary   36        ~                                  ((}

Normnlltc:tlrc:nlc:nt Age                   26        Il!a llcnrx lla!lo                 54
Ono Y<nr IICJ:!tk ln!imjo;                   6        Ton· l·lcnv.x..Clllli              54
l'aaltlp!JDI                                3         1ilW
PoaltJnnnl fpr(ri!WI A«ounl                 29        Trull A!llttmtul
Cmnit aiyc AGJPSpl;oo Group                 5G        Trv~tcs                             I

fliD                                         I        Yars oCSmig:                       5




"""'li t   ~l..,_,,l 'iMU                        Ii




                                                                       ARGENT_CEDENO_0000006
                                                 AIHICLEI.

                                             Background of Plan

          Section 1.01      H ~~torv   and Purpose.

              (a}     Stntcgic Financial Solutions. LLC. a Delaware limited liability company
(the "CJxpp,,ny'') hereby establishes the Strategic ESOP (the "film'), effective as of May I,
2017.
              (b)    Th• Plan is intended to be an employee stock ownership plan within the
meaning of section 4975(e) (7) of the Internal Revenue Code of 1986, as amended (the"~"),
and iection 407(d)(6) of the Employee Retirement Income Security Act of 1974, as amended
("ERJSA"). The Plan is 'ntcnded to enable eligible Employees to acquire ownership interests in
Company Stock. The Plan is specifically permitted and designed to invest up to 100% of its
assets in Company Stock.
          Section 1.02 E[ective.par.e and Plan Year.
                  (a)      Til• effective date of the Plan is May I, 2017 (the "Effective Dato").

               (b)     The Plan will bo administered on the basis of a plan year (the "Plan
Y0.1r"). The initial Plan Year will be a shon Plan Year beginning on May I, 2017 and ending on
Dcccmbor 31, 2017. Thm:aflcr, the Plan Year will be the 12·month period boginning on each
January ln.

        Section I.03 Trustee. Amounts contributed under the Plan arc held in the Strategic
Employee Stock 0\vnershlp Trust (the "Trust») and arc in...,cstod. until distributed, bY the trustee
(the "Trustee") appointed by the Company acting by its Board of Dirccwrs (the "Board"). The
Trustee acts in accordance with the: tenns of a trust agreement between the Company and the
Trustee (the ''Tru,'l Agr<£!J!~pl"). The Trust implements and forms • pan of the Plan. The
provisions of and benefiiS under the Plan are subject to the tenns and pro\'isions of the Trust
Agreement. In the event of any conflict between the Plan and the Trust Agreement pertaining to
the TniSteets duties rutd obligations, the tcnns of the Trust Agreement shall contrOl.

        Section 1.04 PJan Administration. The Plan is administered b>• a committee appointed
by the Company, as described in Section 17.01 {the ''Admlni$trotor..). Any no.tice or document
required to be given to or liJed with the Administrator will be properly given or filed if dcJiverr:d
or mniled, by regi!:tt':r~fl ::.r ~r~:ifiP.I'f mAil, p!\dlleP. J'lf'P.J'I:litf, rn tht! Aclminim:ltor, in can: of the
Company at its corporate headquarters.                                                               '

          Section 1.05 Employers.

               (a)    The Company and any Controlled Group Member or Related Company
that adopts the: Plan as a partielpating EmpJoyer pursuant to Secrion 14.09 are referred to
coJlectively as the "Em>loyers" and individually os an "Employe["; ~rQvj~cd tlulb for all




                                                                               ARGENT_CEDENO_0000007
purposes under the Plan, a Controlled Group Member or Related Company that adopts the Plan
as a participating E-mployer shall be an Employer as of the eJTective date of its participation in
the Plan and during such participation, and shall not be an Employer for pcricxls prior to the
effective date of ilS parti·~ipation in tltc Plan. The participating Employers in the Plan and the
effective date of such Employer's participation arc as set forth in Appendix A to the Plan.

             (b)     Fot pUI]lOSCS or the Plan, reference 10 an Employer shall include any
single member limited liability company or which the Employer is the sole member. and such
single member limited liabilily company shall be treated as an Employer without having adopted
lhe Plan as   a panlclpatlng Employer) tu1less the Company expressly excludes such 1imitc:Ll
liability company as an E:nployer by action of the Board.
               (c)    A "Controlled Group Member" means any corporation that is a member
of a controlled group of corporations with lbc Company (within the meaning of Code section
409(1)(4)).                                                                .

                 (d)    A '"Related Company'~ means the Company and any corpOrarion or other
enti(}' treated as being in a controlled group of corporations or under common control with the
Company, within the meaning of Code sectiorui 414(b), (c), (m) or (o).

         Section 1.06 Plnn Su!ll)lcmep«. The provisions of the Plan may be modified by
supplcmcnls to the PJan. The terms and provisions of each supplement are a part of the Plan and
supersede the provisions ·lfthe Plan to the extent necessary 10 eliminate inconsistencies beLween
the JlJan and such supplenent.




                                                2




                                                                  ARGENT_CEDENO_0000008
                                           ARTICLE II.

                                   Eligibility and Participation

        Scc:Cion 2.01   Eligjbili1v to Participate.

                (a)     A "Particinant" in the Plan is an Employee who has satisfied the
participation eligibility re~uiremenrs of this Section 2.0J(a): Subject to the terms and conditions
of the Pl:u~ (j) each Employee who as of December 31, 2017 had allainod age 21 and was
employed by an Employer shall become a Participant as of the Iau:r of his date oft:mpluycncnt vr
May I, 2017, and (ill each Employee who does not satisfy the requirements of clause (i) shall
become a Participant as of lh~ first day of the Plan Year in which he has attained a.gc 21 and first
completes one Year of Service; pro\'ided. that in the case of cJause (i) or c:lausc (ii). the
Employee is not:
                           (A)      a member of a group or.class of Employees of an Employer
            whose terms and conditions of emp1oymc0t are covered by a collective bargaining
            agreement aM retirement benefits were the subject of good faith ncgotia1ions
            between Lh.e Employer and a collective bargaining representative of suc.h group or
            cla.~ of Employees, unless the Employee is subject to a ooJieetive bnrgaining
            agteement tlut provides for eligibility Co participate in the Plan, in which ca.~ the
            Employee shall be eligible to panicipatc in the Plun upon satisfying the requirements
            set fonh abo\~C;
                           (B)         a Leased Employee;
                         (C)       a non-resident alien who receives no earned income from
            an Employer which constltutes income from sources within the United States;
                           (D)         an Employee whose sole Compensation is in the form of
            conunissions; and
                        • (E)       Ryan Sasson and Daniel Blumkin, due to the anticipated
           .eJection of each such Employee for special tax Crcafmcnt pursuant to Code ~cticm
            1042 in coMection with their sale ofCompan)' Stock to the Plan.
              (b)    F01 all purposes of the Plan, an individual shall be an "Employee" of or be
employed by an Employer only if such individual is treated as a common law employee by the
Employer for purposes o( employment taxes and ,,,.age withholding for f ederal income taxes. lf
nn individuul is not con:~idcrtd to bo    An   RmpJoyee ·of   3Jl   6mploycr in accord-Ance with the:
preceding sentence for a Plan Year, a subsequent detennination by the: Company or a Related
Company. or by any governmental agency or court that the individual is a common law
emplo)•ee of the Employu, even if suc.h detcnninntion is applicable to prlor years, will not have
a retroactive effect for pu~scs of eligibility to participate in the Plan ..
             (c)    A Participant who tem'linates employment but is reemployed by an
Employer before incurring a One Year Break in Service shall continue to participate in the Plan
in the same manner as if such termination h.~ not occurred. effective as of the date he is

                                                  3




                                                                       ARGENT_CEDENO_0000009
reemployed and completes or is credited with one Hour of Service. A Participant who tenninates
employment and is reemployed by an Employer after incurring a One Year Break in Service
shall again ·parcieipate in the Plan. cm.-cti\'e as of the date he is reemployed; provided that he
co{llplr:h:s one Ycar of Se~lce after C;he date be is reemployed.
                (d)     No Employee who is eligible to become a Participant may waive
participation in lhe Plan.
         Section 2.02 Paticiootion Not Guarantee of Employment. Panicipation in the Plan
docs not constitute a 2Uarantcc or contract of employment and \viii not 2ivc-any Employee the
right to be retained in tbe employ of an Employer nor any right or claim to any bc·ne-fit under the
tcnns of the Plan un1css such right or ci!Jim has ~-pecifically accrued under the tcnns of the Plan.
         Section 2.03 Leased Employees. A "Leased Employee" means any person described
in Code section 414(n)(2l, including any person who is not an Employee of an Employer, but
who has provided scrvio:s to an Eri1ploycr, which services arc performed under the primary
direction or control of the Employer on a sub:)iantially full-time-basis for a period of at least one.
year pursuant to an 3grt:ement between the Employer and a leasing organization.
Notwithstanding the iml"rediately preceding senrenc:e, even if an individual would otherwise be
considered a LeilSed EL'1ployee berew1der, d1at person shall not be considered a Leased
Employee if:
                     (i) he is covered by a monc:y purchase pension p)An which (A) covers all
employees of the leasing organization (other thAn those rendering service directly to the leasing
organization), (ID provides a nonintes,rated employer contribution rate of at least 10'% of
compensation (as definoi for p01p0ses of Code section 4 15), and (£) allo"' inuuediate
participation and full and immediate vesting, and         ·
                  (ii) Leased Employe¢S (including, for this purpose, those who would be
leased Employees but for lhe operation of this sentc.nce) do not constitute more than 20% oftllat
pan of tlte Employer's workforce consisting of non-liighly Compensated Employees. If an
Employer subsequently employs a Leased Employee, the period during which a Leased
Employee perfomJ.S services for the Employer shall be taken into account for purposes of Section
3.01.
        Section 2.04 f\Hitary Ssrvi!'Q. Notwithstanding any provision or the Plan to the
contrary. contributions. benefits and service c-redit with respect to qualified military service will
be provided in accordance-with Code section 414(u).
         Section 2.05 Omission of Eligible Emnloyee. (f. in any Piau Year, an Employee who
should be included as a Participant in the Plan is erroneously omincd, the Administrator shaH
correct such omission in accordance: with the: Employee-PIIJns Compliance Resolution System
("EPCRS") set fonh in Revenue Procedure 2013·12 (2013-4 IRI)) or subsequent swdance or
authority issued by the ln.,mal Revenue Service ("IRS") or the Treasury Department
         Section 2.06 Inclusion of Ineligible Person. If, in any Plan Year, any person who
should not have been bduded as a Participant in the Plan is erroneously included, the
Administrator shall corrt;l such cnor in accordance- with EPCRS or subsequent guidance or
authority issued by lhc LR3 the: Tre~ury Department
                                                 4




                                                                     ARGENT_CEDENO_0000010
                                            ARTICLE lll.

                                   Service and Compensation

        Section 3.01 Y.;ars of Service., The tenn "Years of Service" means an Employee's or
Participant's period of service with an Employer, determined as follows:

                 (a)    For purposes of eligibility ro participare in rhc Plan pUI>uont ro Secrion
2.01(a):
                   (i) If an Employee was employed by an Employer prior lo rhe Effecrive
Date, the detenninution c:.f his Years of Service shall inc.lude periods prior to the EtTec-tive Date
in which the Employee performed services for an Employer.
                  (ii) An Employee shall be credired wirh one Year of Service if (A) he is
employed by an EmpiOl'" for a period of 12 monrhs following rhc date he firsr compleres an
Hour of Service and@ oomplcrcs I ,000. Hours of Service during lhar period.

                   (iii) Iflhe Employee fails ro satisfy the requiremenrs of clause (ii), be shall
be credired \\ith one Y«r ofServiee for eligibiliry purposes if he is employed by an Employer
during the 12 months of a Plan Year and conipleres 1>000 Hours of Service during that period.
beginning with the Plan Year including the fust arutiversary of the date on which the Employee
first completes an Hour of Service for an Employer.

                 (b)    For purposes ofVesting in Benefits purSuant to Section 10.01:

                    (i) A Participant will be credjted with one Year Or Set'\•ice for each Plan
Year ending atler the Eff«:tive Date in which he completes 1,000 Hours of Service.
                     (ii) If a Participant is reemployed after a One Year Break in Service has
occ-um:d, his Years ·or Scr.icc shall include the Years of Sen·icc:, if any, credited to him for
periods prior to tho One Year Break in Service.

           Section 3.02 H·)Ur ofServiee;.

              (a)     Subject to the provisions of this Section 3.02, the term ••Hour ofServjc~;''
means, with respect to any Employee:

                     (i) each hour for which the Employee is directly or indirec~y paid or
       entitled to pa}mcnt by an Employer or, tOr vesting purposes, hy a Kelated t::mployer, for
       the performance of duties;

                    (ii) cac~ hour for which rhe Employee is directly or indirectly paid or
       entitled to paymenr by an Employer or, for vesting purposes, by a Relarcd Employer, for
       reasons other than the pcrfonnance of duties (such as vacation, holiday, si ckne.~s. jury
       duty, disability, lay-off, military duly or leave of absence); and


                                                 5




                                                                    ARGENT_CEDENO_0000011
                    (iii) each hour for which back pay, irrespective of mitigation of damases,
        has b<:<n either awarded or agreed to by rut Employer or a Relared l:.'mployer.

       These hours "'ill be credited to the Employee for the computation period or periods to
which the award or agre!ment pertains rather than the computation period in which the award,
agreement or payment is made. An Employee shaiJ not receive credit for Hours of Service bolh
under clause (i) or (ii), "' the case may be, and under clause (iii). All Hours of Senoice shall be
dcccnnincd and credited in accordance with Department of labor Regulations section
2530.2001>-2.
               (b)    AJ: Employee or Panicipant shall not be credited with more than 501
HoUJS of Service for on:t single continuoi.LS period during which be perfonns no duties for an
Employer or a Relared Employer. Payments considered for purposes or the foregoing .J\all
include payments unrelated to the length of the period during which no dutie.~ are performed but
shall not include payments made solely as reimbursement tbr medically related expenses or
solely for the purpose o:~ complying with applicable workmen's compensation, wtcmployment
compensution or disability insurance Jaws.

         Section 3.03 One Year firehlc in Service. The term "One Ye-.tr nreak in Service"
means any Plan Year during which an Employee or a. Participant does not complete more tha.n
500 Hours of Service. To the extent necessary to avoid a One Year Break in Ser\'ice and to the
exten1 Hours of Service arc not othcmisc credited as provided in Section 3.02, an Employee or
Purticipant ·shall be crcdilcd with up to SOt Hours of Service during a Plan Year on account of an
absence during such Plan Year due to:

               (a)     th< pregnancy of !he Employee or Panicipant;

               (b)     th< binh of a child of the Employee or l'anicipant;
               {c)     tht placement of a child v,ilh the Employee or Panicipant in connection
with the adoption.of such child by such Employee or Participant; and

               (d)     caring ror such child for a period beginning immediately following such
birth or placement.

         Section 3.04 C.Jmpcnsation. A Participant's "Comoensation" for a Plan Year means
the wag<:S, defined in Cole section 3401 (a), paid to the Participant by an Employer and all other
payment~ of compensation to the Participant for which the Employer is required to furnish the
Panicipant v.ith a wrincn s(atcment pursuant to Code sections 6041(d), 605I(a)(3) and 6052,
subject to the fo11owing::

                (a)      Ccrnpensation shall be determined without regard to any rules under Cede
Se<::tion 340J(a) that limilthe n:muncration included ill wages based on the. ruuure or location of
the employment or the services performed (such as the exception for agricultural labor in Code
seetiJn 3401(a)(2)).


                                                6




                                                                  ARGENT_CEDENO_0000012
       (b)     Compens.:>tion include.<:

             (i)        A Participant's salary reductions or deferrals during the Plan Year
pursuant to W1 arrangement maintained by an Employer under Code sections 12S(a),
132(0(4), 402(e)(l), 402(hXI)(B), 402(1<), 403(b) or 457(b), and employee contributions
des<.'<ibed in COde section 4 J4(hX2) that are treated as employer contributions;

           (ii)     Amounts received by a Participant from an Employer wilhin 2 ~
mouths follvwiug the date uu whi..:·b the hrlicipaul u:::.a:st:s lu be wt Empluyt:c uf tlte
Company or a Related Company (''Sevc:rnncc from Employment..) or, if later, the end of
the Plan Year wtich includes tl1e Participant's Sev,"TUnCC from Employment; proyidsd.
that such amount; rc:prcsc:ot payment of regular compensation for services during th~
('articipant's reg·1tar workip_g hours., compensation for services outside of the
Participant's regular ·working hours (such as overtime or shift differential). conunissions,
bonuses or other similar payments. and such amounts would have been paid to the:
Participant by the Employer if the Participant had continued employment with lhe
Employer; and

           (iii)        Except as described in Section 3.04(c), Compensation for a
Participant"s initial year of participation shall be recognized for the entire Plan Year.

       (~)     Co:npens.:>tion excludes:

              (i)        A Participant~s Compensation in excess of the dollar limitation in
effect under Code section 40l(a)(17), as such limitation is ad)ustod from time to time by
the Seerelllly of the Treasury pur.<uant to Code section 40J(a)(l 7)(11); provided, ~>at such
dollar limitation ,.-ith respect to a Plan Year consisting of fewer than 12 months shall be
an amount equal to the othem~se applicable limitation multiplied by a fraction, the
numerator of whic:b is lhe number of months in the short detcnnination period and the
denominator of which is 12; and

             (ii)     Except as described in Section 3.04(b){ii), amounts received by a
Participant from an Employer following the Participant's Severance from Employment.




                                           7




                                                            ARGENT_CEDENO_0000013
                                            ARTICLE IV,

                                      Employer Contributlont

        Section 4.0)       Employer Conlrilwtions.

               (a)     TimiD&· Fonn and Am<wnt. Subject to the conditions and limitations of
the Plan. the Comrany. in its sole discretion. may direct the Employers to make a contribution
(the .. Employer Contribution") to the l'lan for any Plan Year. Any such Employer Contribution
foro. Plan VC41: sll<lll be n:ade in .s-uch omount, if any, .u detemliued by the Company prior to the
end of the Plan Year or within a reasonable period of time after the end of the Plan Ycar;
provjdcd, hov..svcr. tha1 the Compan)' shall dirccl the Employers to make Employer
Contribution$ at least in the amount which, when combined with Dividends which may lawfully
be used to make payments on an Acquhoition LOiln, is suftlci~:nt to meet lhe Plan's obligations on
all outstanding Acquisition Loons. Employer Contributions shall be made in cash or in
Company Stock (in dte discretion of the C<>mpany) as of the la.t day of the Plan Year.

               (b)     t\llo>cation of Employer Contributions-· General Rule.
                     (i)     An ..Eligible Participant.. for n Phm Ye.ur is a Partic-ipa"t who:
                           (A)       completed 1,000 Hours of Service during the Plan Y<llr and
            is actively employed by an Employer on the last day of the Plan Year, or
                           (B)        terminated employment with dte Employer during tllC Plan
            Year due to Nomta1 Retirement, DJsability Retirement or death (as described in
            Sections 9.0J(a), (b) and (c), rcspc<:tivcly).
               (ii)    £xcept as otherwise provided heJt:in, Employer Contribution:; foe a Plan
Year shall be allocated to the ESOP Stock Account or ESOP Cash Account, as applicable, of
each Eligible Participant in the proportion that such Eligible Participant's Compensation for dte
Plan Year bears to the tot•l Compensation of all Eligible Participants for such Plan Year.
               (c)     Allocation of Employer Contribytions- SDC£ial Ryles.
                    (i) If in any Plan Yeor, as a result of excluding from the allocation for
       such year l'artieipmts who are not employed on tlle last day of the Plan Year as described
       in Section 4.0J(b), the Plan would fail to qualify under Code section 40J(a)(3) due to
       failure to comply with the .. Ratio Percentage Test") then for such l'lan Year a number of
       Participants as determined in the followine sentence shan be treated as E1ia:iblc
       Participants. to the extent neces.sary to satisfy such Ratio Percentage Test. and the
       allocation of .Emp!oyer Contributions shaJI be reComputed accordingly. The numhe.r of
       such Participants who ·were not otherv.·ise Eligible Participants who shaH become Eligible
       Panicipants shaJI be the minimum number of Participants as are necessary to permit the
       Plan to satisfy the Ratio Percentage Test. and the specific Panicipants who shall ~orne
       Eligible Participant~ under the tcnns of this Section 4.01(c)(l) shall be those Pw:ticipants
       whose Hours of Strvice for such Plan Year ore the grearest In the e.,·ent more than one
       Employee has the same Hours of Service for the Plan Year, all such Bmployees shall be

                                                   8




                                                                        ARGENT_CEDENO_0000014
       Eligible Participants if any one of them would be so eligible. The Plan sholl be deemed
       to comply \\ith tl:c Ratio Percentage Test if the percentage of non-Higl~y Compensated
       Employees bcncfrting under the Plan for a Plan Year is at least 70% of ~1e pcn:entage of
       Highly Compensated Employees benefiting under the Plan, excluding those Employees
       who were not employed by an E.mp.loycr on the last day of the Plan Year for a reuson
       otlter than Disability Retirement or death, as described in Sections 9.0l(b} or (e),
       respectively. For this purpose, an Employee shall be considered to benefit under the Plan
       for a Plan Year ifhe receh·es an allocation of Employer Contribution.~ for that Plan Year.
                       (ii)   If, fvJ tluy Phui   Y~nr.   it   i~ U'Xt::5:sary   lu rdy uu tlte   :s~\:il11   ruJc:s uf
       Code section 41 S(c)(6) to permit the Plan to comply with the limitations of Code section
       415 lor that yellt, and more than one third of the Employer Contributions for such Plan
       Year would be allocated in accordance with this Section 4.01 to the accounts of Highly
       Compensated Elll'loyces, then ~1c follo"ing procedure shall be·utilized instead of the
       procedure in Section 4.01(b): ®exactly one third of the Employer Contributions shall
       be ullocoted to the accounts of the Highly Compensated Employees who arc Eligible
       Participants. pro rata on the basis of !>-uch Eligible Participants' Compensation for such
       l)lan Year. and <ID the remaining Employer Contributions shall be allocated to the
       accounts of the n->n·Highly Compensated Employees who are Eligible Participants, pro
       rata on the basis ofsuch EJjgible Participants' Compensation for such i>Liln Year.
                   (iii) If more than one class of Company Stock acquired with the proceeds
       of an Ac:quisilion Loan is distributable. then each Participant or BeneticiaJ}' receiving a
       distribution must receive substantially the sa.me proportion of caeh such· <:lass.
        Section 4.02 S Corporation Requirements.
              (a)      S Corporation. An ''S Corooration·~ means a corporation that has cl~tcd
to be taxed under subchapter S of the Code. The S Corporation status of the Company and the
Employers is set forth in &!JXndj11 B to the Plan.
                 (b)     Prr·hihited S Corporation Allocations. Notwithstanding any provision of
the l)lan to the contrary, for any I' Jan Year in which the Company is an S Corporation, no portion
of the assets of the Plan consisting of Company Stock or attribUiable to (or allocable in lieu of)
Company Stock shall accroc or be allocated directly or indirectly for the benefit of a Disqualified
Person under the Plan or any other pLW1 of the Em.ployer meeting ahe requirem.entlt of Code
section 401(a): {j) to the e-xtent such accrual or aiJoeation would cause a NonallocatiOn Year to
occur or (ill durirtg a Nonal1ocation Year.
               (..:)      "N·.m.allycation Year" mt:atl.' a Plan Yeur, if at any time tluriug :su..:b Plau
Ycar ~) the Plan holds Company Stock consisting of >lock in an S Corporation, and (ID
Disqualified Persons own at least 50% of the number of shares of stock in the S corporation.
               (d)   "p::;guJIIjfiod P<!W!l" means any person if (A} the aggrosate number of
Oecmed·Owned Shares of such person is at 1eas1 20% of the number of Deemed-Owned Shares
of stock in the S Corporation. or (]D in the case of a person not described in c:Jausc (A), the
number of Decmcd·Owrw;d Shares of such person is at lc8st 10% of the numb<:r of Deemed-
Owned Shares of stock in·sllc:h corporation.

                                                     9




                                                                                 ARGENT_CEDENO_0000015
                (e)     lmpconi:§ible Allocation, The allocations prohibited pursuant to Section
4.02(b) include an .. lmoennissible Allocation". which is any contribution or other annual
addition (e.g. a forfeiture aiJocation) under the PIM or under another quaJified plan. including a
release and allocation fKm the Loan Suspense Account. that Y.-ould have otherwise been added
to the Disqualified Person's Account and im·e.stcd in Company Stock or Company securities
consisting ofS Corporati•>n Stock-.
                ((}     hnpennissihle Accrual. The allocations prohibited pursuant to Section
4.02(b) include an .. lmpennissible Accrual", which is aJI S Corporation shares that arc Company
sccur1tJcs and other Plm assets anrlbutable to such shares (Including Code sccdon 1368
distributions, sale proccOOs and earnings on such dis(ributions or proc<:cds) lh.at arc held for a
Disqualified Person's Account, whether auributablc to C\ITTcnt Plan Year contributions or prior
Plan Year contributions.

                (S)    Treatment of S\'nthetic EquitY. The de.tennination of whether someone is
a Disqualified Person and whether a ('Jan Year is a Nonallocation Year shall be made by treating
Synthetic Equity of the S Col]lOration as outstanding in accordance with Code section 409(p)(S)
and the· regulations tbe.ra.mdcr. Synthetic Equity shall be treated as owned by a person in the
same-maMer as the person's ownership of Deemed-O"med Shares. If, without regard to this. a
person is treated as a Di9:Jualltied Person or a Plan Year is treated a.~ a Nonallocation Year, this
Section 4.02(g) shaJJ not ·:>e construed to result in the person or Plan Year as not being so treated.

               (h)    ''Deemed-Owned Shares" means, v.-ith respect to any person: (6)
Company Stock consisting of stoc-k in an S Corporation which is allocated to his Account and
{ID his shore of such Company stock, determined in · accordanee with Code section
409(p)(4){C)(ii), which is held by the Plan but is not allocated to Participant Accounts.

                (i)      ''Svnthc-tic Eguity" means any stock option, warrant, restricted stock,
deferred issuance stock right. nonqualificd defened compensation under Treasury Regulations
se<:tion 1.409{p)-l(f)(2)(lv) or similar intc!t'St or right that gives the holder the right to acquire or
receive stock of the. S CorpOration in the future. Except ·co the extCnt otherwise provided in
Treasury ReguJations. S)nthetic Equity also includes a stock appreciarion right, phantom stock
unit, or similar right to a future cash payment based on the vaJue of such stock or appreciation in
such value.

                  (j)       For PWJlOSes of this Section 4.02:
                         (i)    the attribution rules of Code se<:tion 318(a) shall apply for pWJ10S<S of
de terminine: A J'l('!'f'!:(n'I'S Qv.1'\~.1"Sh ip Clf Comr:tny Stoc\:, e:.ct't'1'' rhM CotiP. SN.tinn :\1 R(~){4) !<.hllll
not apply ond, in applying Code section 3!8(a)(l), the members of a person's family shall
include the person's spouse and the person's and his spouse's ancestors. lineal descendants,
brothers and siS1crs, including the spouses of such ancestors, lineal descendants. brothe-rs and
sisters, and the lineal descendants of !uch brothers arid sisters;
                    (ii)   notwithstanding the employee trust excep6on in Code section
318(a)(2)(B)(i), a person ;hall be treated as owning Deemed-Owned Shares of the person; and


                                                           10




                                                                                  ARGENT_CEDENO_0000016
                    (iii) solely for pUIJlOSCS of determining Synthetic F.quity, the ownership
rules of this Section 4.02(j) shall be applied after any other attribution rules pursuant to Section
4.02(i) necessary to deter:nine Syruhetic Equity have been applied.
         Section 4.03 Code Section 409(p) Transfers.

               (a)     Noo-ESOP Portion. Assets held under the Plan in accordance with this
Section 4.03 shall be held under a portion of the Plan (the "Non-ESOP Portjon") which is not an
employee stock.owncrship plan within the meaning of Code section 4975(e)(7). Amount• held
in the Non-USOP Por1ion. shall be held i.n cc«)unU th.o.t arc scpllNltc fi'Om the nccount3 for the
amounts held in the remlinder of the Plill'l (the .. ESOP Portion1' ) . 'Jbe statements p.rovidcd to
Participants and Beneficiaries to show their interest in the Plan shall separately identify the
amounts held in each sUch portion. Exc-ept as, specifically set forth in this Section 4.03, all of the
tcnns of the Plan apply tc uny amount he-ld under the Non-ESOP Portion in lhe same manJ\er and
to the same e)dt-n t as to any other amount held undet the Plan.

                (b)       Trnnsfcrs from the ESOJ> Portion to the Non-ESO!'l'ortion of the Plan.
                    (i) If dte Administrator determines that an event would cause 11
NonaJlocation Year to oo:ur (a ''Non::llloc(l\ion E"cnf'), shares of Company Stock held under the
Plan before the date of such Nonallocation Event shall be transferred from the ESOP Portion of
the Plan to the Non-ESOP Portion. Accions that may cause 11 Nonallocation £\•ent include, but'
are not limited to, a contribution to the Plan in the form of shares of Company Stockl a
distribution from the Plm in the fonn of shares of Company Stock, a change of investment
within a Disqualified l'enon•s Accounl that alters the number of shares of Company Stock held
in such Account. or the issuance by the Company of Synthetic Equity.

                    (ii) A Nonallocation Event occllJ1< only if (A) the totol number of shares of
Company Stock held in the Accounts of those Participants who are or would be Disqualified
Persons after taking into account the J>articipant's S)·nthetie Equity and the Nonallocation Evc:nl,
exceeds(!!) 49.9% of tho total number of shares of Company Stock outstanding after taking the
Nonallocation Event into account (<:ausing ~ Nonallocation Year tO oe<::u.r). No. transfer under
this Section 4.03 shall be greater thon the excess, if any, of (A) over (B). Before the
Nonallocution Event oecurs, the Adminisuatol' shall detennine the extent to which a transfer is
required to be made and shall take steps to ensure that all actions necessary to implement the-
transfer are taken before che Nonallocation Event occurs.
                      (iii)   Except as provided Se<:tion 4.03(b)(iv), at the date of the transfer, the
totar number of sh1ucs tnnsferrcd, as provided in St:<:tion 4 .03(b)(i), s:Mil be clul.re,ed agah,st the
Accounts of Participants who ore Disqu:.\lified Persons (A) by first reducing the Account of the
Participant who is 11 Disqualified Person whose account has the largest nuntbcr of shares (with
Ole addition of Synthetic Equity shares) and (!!) th.,.,.fler by reducing the Accounts of each
succeeding l)anidpant who is a Disqualified Person who has. thc·Jargest number of shares in his
or her Accotmt (with tte addition of Synthetic ·Equity shares). Immediately following the
transfer_.the number oftrmsfcrred share$ charged ogai.nst ooy Participant's Account in the ESOP
Portion of the Plan sha11 be credited to an Account established for that Participant in the Non-
ESOP Portion.                                                                 ..

                                                   ll




                                                                      ARGENT_CEDENO_0000017
                   (iv) Notwithstanding Section 4.03(b)(iii), the number of shares transferred
shaH be c.butgcd against lh¢ Accounts of ParUcipants w·h o are Disqualified Persons ® by fli'Sl
reducing the Account of lhe ParticiPant with the fe.west shiltes (including Synthetic Equity) who
is a Disqualified Person and who is a Highly Compensated Employee to cause the Participant not
to be a Disqualified Pemn, and (ID thereafter reducing the Account of each other Participant
who is a Disqualified Petson and a Highly Compensated Employee, in the order of who has the
fewest ESOP shar<:s (including Synthetic Equity). A lnlnsfer under this Section 4.03(b)(iv) only
applies to the extent that the transfer resuJts in tev..er shllreS being ttan..~ferred than in a trans-fer
under Section 4.03(b)(iii)
                 (v) lftwo or more Participants described in Section 4.03(b)(iii) or (b)(iv)
have the same nwnber of shares, the· Account of the Participant with the longest service shall be
reduced first.

                    (vi)    For purposes. of Section 4.03, Beneficiaries are treated as Participants.

               (c)     Income Taxes. If the Trust owes income taxes as a result of unrchuc:d
business taxable income under Code section 512(e) with respect to shares of Company Stock
held in ~Je Non·ESOP Pcrtion of the Plan, the income ta.' payments mode by !he Trustee shall be
charged against che AceotJnts of c:ach Participant or Bcne6¢iary who has an Aoeount in the Non-
ESOP Portion, in proportion to lhe ratio o( lhe shares of Company Stock in suclt Participant's or
Beneficiary's Aceoun.t in lhe Non·ESOP Portion to lJ)e total shares of Company Stock in the
Non-ESOP Portion. The Company shall pUr<:hase shares of Company Stock from the Trustee
with cash (based on the fair market vaJuc of the shares so purchas~d) from each such Aceount tQ
the extent necessary for the Trustee to make the income tax payments.

        Section 4.04 No Participant Contri~utiomt            No contributions, including rollover
cuntributi.ons. will be-peJ:mitted by Employees or Participant~.
         Section 4.05 Due Date for Employer Contributions. Any Employer Contributions for
a Plan Year shall be due ·>n the last day of the Plan Year.and, if not paid by the end of that Plan
Year, shall be payable to the Trustee as soon as practicable thereafter, without interest, but not
later than the tlmc prescribed by law for filing the Company's Fede.ral income tax return for such
Phm Year. including cx<CJSions thereoL
        Section 4.06 P1!yme1~t of Acautsition loans. For each Accounting Period during
which an Acquisition Le-an is outstanding, the Trustee shall usc any Employer Contributions
made for such Accounting Period purs.uant to Soction 4.01 to make principal Md interest
pnymcnt3 then due on the· Acquisition Lonn or Acqui:;ition L<luns ouwtllndins at the end of euch
Accounting Period. E.acb such payment by the Trustee will release shares of Company Stock
from the Loan Suspense: Account of the Trust as of each applica!>le Accounting Date. Except as
provided in Section 7.06, Company Stock that is so released will be allocated to Participants•
ESOP Stock Accounts as provided in Section 4.0 I. If no Acquisition Loan is outslanding Ill the
end of an Accounting Period, the Trustee: shall in\'est the contributions made for such
Accounting Period as chc Adcni.nistrator directs, in accordance with the provisions of Aniclc VI.



                                                   12




                                                                        ARGENT_CEDENO_0000018
          Setdon 4.07 Employer'!; Shan: of Contributions. l'be Company shall detenninc each
Employer's sbaxe of Employer Contributions to be made pursuant to Section 4.01. The
certificate of an lndepe,dent certified public aeoowttant selected by the Company as to the
correctness of any amowtts or ca1culations relating to the Employers' contributions under the
Plan shall be conclusive ts to all persons.




                                             13




                                                               ARGENT_CEDENO_0000019
                                              ARTICLE V,

                                  Company Stock; Acquisition Loans

         Section 5.01 Comnany Stock.
               (a)       For purposes of the Plan, the tcnn ' 1C9mo;:my StQfk.. shaiJ mean common
stock issued by the Com;>any or by a Controlled Group Memb.,. that is readily tradable on an
~stablishcd scc·uritic.s market~ providc:xl, that ir the Company's common stock or the ControJlcd
Group Mcmtx;r's comm.m stock, ~ upplicabh:, is nol rradily Lradablt: un aJJ e;::stat.li:Jt~.:d
securities market, the tem Complln)' Stock sh.aJI mean common stock issued by the Company or
by a Controlled Or6op ~1ember having a combination of voting power and Dividc:nd rates equal
to or in excess of:   <D that class of common stock of the Company or the Controlled Group
Member. as applicable, h.tving the greatest voting power; and (ti) that eJass of common stock of
the Company or the Controlled Group Member, as applicable, having the greatest Dividend
rights.

               (b)      No>-eallable preferred stock shall be treated as Company Stock for
purposes of the l,Jan, if such stock is com:cnible at any time into stO<;k that is readily tradable on
an established securities market (or, if applicable, that meets the requirements of clllUs..< (a)(i)
and (a){ii) above) and if such conversion is at a conversion price that, as of the date of the
acquisition by thC Plan, is rea.wnahle. For purposes of the immediately preceding sentence,
preferred stock shall be treated a.< non-callable if, after the call, there will be a rcosonoble
opportunity for a conversion that meets the requirements of the immediately preceding sentence.
Compaoy Stock shall be held under the Trust only if such stock satisfies the requiremenl< of
ERISA se<:tion 407(d)(5).

         Section 5.02       A~quisition   Loans.

               (a)          An "Aoouisition Loan,. means the issuance of notes, a series of notes or
other installment obligations incurred by the Trustee, in accordance with the Trost Agreement, in
connection with the purcbse of Company Stock.

                (b)     Tltt term ''Financed Shares'' means shores of Company Stock acquired by
the Trustee· with the procwds of an Acquisition toan.

              (c)   The tenns of each Acquisition Loan shall meet the applicable
requirements ofTreasury Regulations section 54.4975·7(b), including the following:
                      (i)     tlte loan shall be primarily for the benefit of Participants;

          ,          (ii) the loan sh.ttll bear a reasonable rate of interest, be for a definite period
        (cather than payable on demand). and be without recourse against the Plan;
                    (iii) the proceeds of the loan shall be used only to ® acquire Company
        Stock, ill} repay the loao, or (g repay a prior Acquisition Loan;


                                                    14




                                                                         ARGENT_CEDENO_0000020
           (iv) the price of the Company Stock purchased with the proceeds of the
loan shaH not cxo.::cd the stock's fair market \'alue;
            (v) at the time that the Joan is made, the interest rate of the loan and the-
price of the Company Stock purchased with tl>e proceeds of the loan shall not be such
that Plan assets misJ>t be drained off;
          (vi) the only assets of the Plan that may be giyen as collateral are Financed
Shares purchase< with the proccc:ds of that loan or with the proceeds of a prior
AcquJshlon Loo.n;

          (vii) no person entitled to poyment under the loan shall have any right to
Plan asset~ other than W the collateral for the loan, @ contributions (othCT !han of
Company Srock) made to tl>e Trust to meet its obligations under the loan, and ~)
earnings on the coJlateral and the investment of such contributions;

        (viii) in the event of a default on the loan, the value of Plan assets
uansfcm:d in s.<&tisfaction of such default must not exceed the amount ofsuch default;
           (i<) payments llUlde with respect to the loan during a Plan Ye!lr shall not
exceed an amount equal to tl>e sum of (A) Employer Contributions rcc<:ived by the Plan
during the Plan Year or in a prior Plan Ycar; plus (B) c.aSh Dividends paid and
Investment lncowe received during the-Plan Year or in a prior Plan Year on Financed
Shares held in the Loon Suspense Accoun~ less the amount of any such payments during
prior Plan Ycars; and
            (x) Until the loan is repaid in ftdl, the Plan shall maintain separate
accounting of Employer Contributions and cash DividcDds paid ~md Jn\'e.~tment Income
received on financed Shares held in the Loan Suspense Account.




                                       IS




                                                         ARGENT_CEDENO_0000021
                                             ARTICLE VI.

                               Jnn·stme:nt of Em ploy~r Contributions

         Silction 6.01 ESOP Stock Account Investments in ComP.!lny St~k. Employer
Contributions that are used to repay an Acquisition Loan shall be invested in Company Stock
through the release of Financed Shares and the: crediting of such shares tO Participants• Accounts
(as described in Section 7.04, 7.05 and 7.06).

         Stc·tion 6.02    DiVS[SificiJ.li On or Investments in company Stock.           rursuam to rules
established by the Admini"tr,ator, a Pilrticipant who is actively employed by an Employer (an
"Active Participant') ma>• elect to di\·ersify a portion of his ESOP Stock Account, subject to the
following:
                (a)     Each Active Participant who has attnined age 55 yeii!S and has been a
Participant for .at h:a.st ten years (a "Qualified Panieipnnt") may elect during each of the
Particjpunrs Qua1ifted meclion Periods to diversify up to 25% (SO% in the case of the·
Participant's last Qualified Election Period) of the Qualified Participant's ESOP Stock Account
balance eligible for diversification (as described in Section 6.02(b)), by receiving a ca.<h
distribution of the applicable amount.

 .                (b)        The p<Jr1ion of a Qualilied Participant's ESOt• Stock Account balance
subje.;t to div<;."J'sitication shall equal 25%(50% in tlte case of the Qualified Participant's last year
of the Quatilied Election Period) of ~>e total number of shares of Company Stock allocated to the
Participant's ESOP Stodc Account (including shares that the Participant previously elected to
diversify pursuant to this Section 6.02), less the number of suc.h shares previously diversified
pursuant to the Qualified Participant's election under this Section 6.02.-
                (c)    F~ purposes of this Section 6.02, a ..Qualified Election Periodto means: (i)
 the 90-day period immediately following the last day of the fll'St Plan Year in which the
 Participant becomes a Qualified Participant, and @ the 90-day period inuncdiatcly following the
 last day of each of the five Plan Years immediately follov.ing the first Plan Year in whjch the
 Participant becomes a Qualified Partic·ipant Any ~l ection made in accordance with tlte
·provisions of Section 6.02(a) with re.<pect to any Qualified Election Period shall be given effect
us of the regular Accou.1ting Date occurring 90 days after the end of that Qualified Election
 Period..
                (d)      The provisions of this Section 6.02 shall not apply to a Participant if ~>e
valu\: uf lh~ Parlicipaut':s ESOP S lu..:k. A..:wuttt (~.h;tc:t witu;d ~ (J( tile- fcguhu A.,;.(;Owlting Date
immediately preceding thdirst day on which the Partic-ipant ,~·ould otherwise be entitJed to make
an election under this Section 6.02) is. $500 or less.                                         ·




                                                     16




                                                                         ARGENT_CEDENO_0000022
         Sec6on 6.03 Reinve~tment of ESOP Stock Account. If a Participant has had a
Severa:nce from Employment (an "Inactive Partidnant"), the Ai:l.ministrator shall exchange any
shares of Company Stock in such Inactive Participant's ESOP Stock Account lo the extent of any
cash or other liquid asseu held in an Active Participant's ESOP Cash Accounts. Such exchange
shall be at a rate dctennined based on the most recent fair market Ynlue or Company Stock. as
dctennincd in accordan~ with the provisions of Section 7.08 and shall be made pro rata based
on 1he Active Pwticipar,ts' ESOP tash Accounl balances. In the event lhat lherc.arc nol
sulllt:ient c.:u:;h or other Hquill   U$Se.l.S   in ltn: Ae.:tive Pw·tit.:ipunt:t ESOP   C~h   Awuuut:s tv
exchange for all of the shares of Company Stock in lhc Inactive Participants' ESOP StO<k
Accounts, the exchange shall be pro rata based upon lbc Inactive ParticipanlS' ESOP Stock
Accounts. The purpose of this C·Xchang~ is to in\'CSI the Accounts of Acti\'e Participants in
Company Stock to the m:a..~imum extent possib1e within the assets available to the Trust. and to
invest the Acc:ounts oflnncti\'e Participants in assets other than Company Stock to the maximum
extent possible within the assets a\'ailable to the Trust.




                                                       17




                                                                           ARGENT_CEDENO_0000023
                                         ARTICLE VII.

                                           Accounting

        Section 7.01 P<lrticipants' Accounts. Tite Administrator shall maintain or cause to be
maintained Wldcr the Pta1 the following accounts in the name of each Participant (to the extc:nt
applicable):

                (0)     An "ESOP Slock   Acwunr to reflect shares of COmpany Stock allocated
to such PartiC.ipant.

               (b)     An ..ESOP Cash Account" to reflect assets other than Company Stock
allocated to such Participant.
        In addition to the accotmts described above. the Administrator may maintain sueb other
accounts and subaccount> in the names of Participants or otherwise as the Administrator may
consider nct:essary or ad,•isable. Collectively. all accounts ond subaccounts maintained for a
Partic-ipant are rt:ferred to as the Participant's "Accounts". The Administrator may establish such
nondiscriminatory rules and procedures relating to the maintenance, adjustment and liquidation
of Participants' Accounts as the Administrntor may consider nccessai)' or advisable-.
         Section 7.02 Loan Susocnsc Account. The Administrator shall maintain or cause to be
maintained in the Trust a "Loon Su~n§£ Ac~;Qunt'' to retleet the Financed Shares acquired by
the Trustee with the pr«eeds of an Acquisition Loan, if ony, prior to the transfer of such
Fillanced Shares to the Participants' ESOP Stock Accounts, any cash Di.,.idcnds attributab]e to
such shares or transferred to the- Loan Suspense Account pursuant to Section 7.05. and any
lm•csunent Income attributable to such Di.,.idcnds.

        Section 7.03 Accoygtjng Datos. The l""t day of each Plan Year shall be the
..AscounJiQQ Date.,. The assets of the Plan and Partic-ipant Acco\Ults shall be vaJued on each
AccoW\ting Date, and Participants' Accounts shill! be adjusted on each Accounting Date:. A
"Snecial Accounting Date" is any date designated as such by the Administrator nnd a Spec-ial
Accounting Date occuning under Section 16.03. The tcnn "Accounting Date'' incJudes·an
annual Accounting Date and a Special Accounting Date. Aoy ref"erences to an "Accounting
Ptriod" ending on an Ao:ounting Date shall mean the period since the immediately preceding
regular Aocounling Date.
           Section7.o4 Tmnster of Shares. At the direction of the Administrator, the Tro~tee
31to.Jl usc the following to repay nn AcquisitiOn Loan:

               {a)    Employer Contributions under Sec-tion 4.01 and any Investment Income
aUributobJc.to such cootribuJions; and

              (b)   To the extent permined by applicable law, cash Dividends paid on shares
of Company Stock, as prcvideil in Se.:tion 7.05 and 7.06. and any Investment Income auributable
to such Dividends.                                                                           ·


                                                18




                                                                   ARGENT_CEDENO_0000024
               (e)     Th: repayment of an A~quisition Loan shall cause a release of shares Of
Company Stock from the Loan Suspen.~e Account to the Participants' ESOP Stock Accounts in
accordance with Sectioa 7.05 and 7.06 as of each applicable Accounting Date, except as
othtrv.isc provided in S:c:tion 4.02 with respect to S Corporation Nonallociltion Years. The
number of shar<:s to lx: rdoased shall lx: determined by multiplying the number of shares in the
Loan Suspense Account by a fraction, the numerator of ..vhicb is the principal and interest
payments during the applicable ACcounting Period and the denominator or whieh is the sum of
the numerator plus the to:al projected principal and interest payments during the remWnder of the
term of the Acquisition loan.
                 (d)      If the requirements of Treasury Regulations section S4.497S-7(b)(8)(ii) arc
 satisfied, lhe phrase "principal and intm·st" in Section 7.04(o) shall be replaced by the word
 "principal" (the "Princip!!l Method"); provided, that lhe Principal Method shall be applied only if
 ~)the tenns of such Ac~uisition Loon provide for annual payments of principal and intere.~t at a
 cumula.ti\'e rate V.·hich is not less rapid at any time th.an level annual payments of such amowtts
 for a period of ten yeaN, <ID the interest included in any payment is disregarded only to tbe
 extent that it would be dctcnnincd to be interest under standard loan amortization tables, and ©
 in the event of a renewal, extension or refinancing of suc-h Acquisition Loan, th~ duration under
.such Acquisition Loan as re.newed, C.'(tended or refinanced does not exceed ten years.
                (e)     In detenninins lhe nwnber of shares of Company Stock released ftom the
Loan Suspense Account ?tU'Suant to Section 7.04(c), (i) the number of shares of Company Stock
remaining in the Loan Suspense Account following such release must be definitely aS«:r1ainabJc.
and detc-nnioed without regard to any cx.tcosion of the Acquisition Lo~m; (ill if the Acquisition
Loan provides ft)r interest at a variable rate. the interest ,iayable for sub.o;equent PIQn Years mu.~t
be computed based on the interest r.ue wblch is applicable as of the end of the l'lan Year for
which the dctcnnination is being made; and (ill) i"f more than one class of Company Stock has
been allocated to the Loan Suspe-nse Accotmt, the number of shares released of eac-h such c;lass
shall be determined by OJplying the fraction set forth in Section 7.04(c) S<'Paratcly to c<>eb such
class, and aJioc.ations of each SU¢h class shall be accounted for SC"pllrdtely. including the cost
basis of shares of such cJass.
        Section 7.05 A:Jjust.mcnt of Participants' Accounts. Participants' Accounts shall be
adjusted as follows:
               (a)     Reoro:mepJs of Acquisitioo Loons and Pyn;hnsss of ComJ1iUl'"' Stock. For
each Accounting Period. Financed Shares ttuu are released from the Loan Suspen.~ Account in
accordance with Section 7.04 as a result of the use of Employer Contributions to make payments
on an Acqutstllon LOan shall be crcdlted to the Panlclpanu· ESOI' Stock Accoums Jn
accord;mcc with the pro\ision.s of Section 4.01. For each Accounting Period, Employer
Contributions in cash shdl be credited as of the applicable Accountlng Date to the Participants•
USOP Cash Accounts as in accordance with the: provisions of Scctjon 4.01. Upon the purchase
of Company Stock v.ith such cash, an appropriate number of shares of Company Stock shall be
credited to the ParticipilJI.t's ESOP Stock AccoUJlt as appropriate, and the ."Participantts ESOP
Cash Account shall tx:·ct.arged by lhe amount of the cash used to buy such Company Stock. At
all times, cash in Participants' ESOP Cash Account may be used to purchase Company StOc-k
frum uny source.
                                                  19




                                                                     ARGENT_CEDENO_0000025
               (b)     Di·1idends. The term "Dividend" shall include both di\·idends as described
 in Code section 316 and all distributions made \\~th respect to the shares of stock of an S
'Corporation. Subject to the provisions of Section 7.06:

                    (i) cash Dividends on shares of Company Stock in the Loan Suspense
Account shall be used to repay the outstanding Acquisition Loan incUJTed in connection wilh the
acquisition of such shares, ilnd lhe released shares shall be credited to the Participants' ESOP
Stock Accounts, in accordan-ce with the provisions of Section 7.06; and
                   (ii)   ~:sb   Di-.·idcnd3   p~id   to   1h~ Tn.~$Cc¢.   on   zh~   ()f C()mpany Staek held
in a Participant's ESOP Stock Account on the record date shall be credited to such Participant's
ESOP Cash Account Such cash Dividends credited to a Participant's ESOl, Cash Accounts
may, to the extent permitted by law, be applied to the repayment of 'the Acquisition Loan
incuned in connection with the acquisition of such shares, or,·as determined in the discretion of
tlle Administrator, be used to purchase shares of Company Stock, or be paid to the Participants as
described in Section 7.0e(c). The Administrato~ shall c-rCAtit an appropriate number of shares of
Company Stock to tfic ESOP Stock Account of such Participant, and the Plltticipant's ESOP
Cash Account shall then be charged by the amount of cash wed to repay an Acquisition Loan or
used to purcha.o;e such C001pany Stock for the J'articipanl's ESOP Stock Account.
               (c)    Employer Contributions in Shares of Company Stock. For any
Accounting Period in which Employer Contributions arc made in the fOTTT\ of shares of Company
Stock, such stcx:k shall be credited to Participant ESOP Stock Accounts, as of the applicable
Accounting Date, in accordance with the applicable provisions of Section 4.01.
               (d)    Arpreciatjon, Depreciation. Etc. As of each Accounting Date, before the
allocation of any Employer Contributions under Soction 4.01, any appreciation. depreciation,
income, gains or losses in the fair market value of Participant ESOP Cash AeeounlS shan be
aJJocatcd among and credited to the ESOP Cash Accounts of Participants, pro rata. according to
the bolancc of each ESOP Cash Account as of the immediately preceding Ai:counting Date,
reduced in each case by the amount of any charge to such ESOP Cash Account since the
inunediately preceding Accounting Date.
       Section 7.06 Dividends on Company Stock. The following shall apply with respect to
Dividends on Company Stock:
               (a)     Dj·ljdend~ Credited to ESOP Cash Account-;. Any cash Dividends paid
with respect to shares of Company Stock allocated to Plltticipants' ESOP Stock Accotmts or held
in the L¢o.n Su~p~·e Account nl3.y, 3~ determined by the Administrator, be alloc~tcd M:\QJ"'g and
credited to Plltticipant ESOl' Cash Accounts in accordance with Section 7.0S(b).

              (b)     Di·tidcnds Used to ]kww A<guisj!j<>n I.oao. To the extent required
pursuant to the terms of an Acquisitio.o Loan or a~> determined by the Administrator, cash
Dividends paid with resFect to Firuutced Shores which are allocated to Participant ESOP Stock
Accounts ("Allocated fjnanced Sh:1res") or held in the Loan Suspense Accounl ~hall be used to
repay the Acquisition Loan with respect to stJch Financed Shares or to purchase additional shares
of Company S!ock pursuant to Scotion 7.0S(b); ~rovjded that:

                                                      20




                                                                                ARGENT_CEDENO_0000026
                     (i) Financed Sh.•rcs released from the Loon Su.•pcnse Account due to such
       usc of cash Dividends slmll be allocated to Participant ESOP Stock Accounts in the
       following otder: (A) Financed Shares with a fair market value (dctcnnincd as of the
       vaJuation coincid~nt with· or immediately preceding the Dividend declaration date) at
       least equill to the C3slt Dividends paid with respect to any AJlocated Fillanc.:ed Shares
       shall be allocated to the ESOP Stock Accounts of tach Participant holding such <hare",
       pro rata based on the number of the Panicipant's Allocatcd Financed Shares held on the
       Dividend declaration date; and <ID any remaining Financed Shares released from the
       Loan Suspense Account shall be allocated to Participant ESOP Stock Accounts in
       accordance with Section4.01; and
                  (ii) if the fair market value of Financed Shares allocoled to a Participant's
       ESOP Stock Account pursuant to Se<:tion 7.06(b)(i)(A) is Jess than the omount of the
       cash Dividends J:~id with respc:x:t to th~ Participant's Allocated Financed Shares. the
       Administrator shall, to lhe extent necessary to prevent a violadon of Code section
       4975(tX7), cause Financed Shares released from the Loan Suspense Account on account
       of Employer Contributions to be allocated to the Participant's ESOP Stock AcC<Junt.

                (c)      Di·ridcnds Paid to PorticiPS'oJs. Subject 10 Section 7.06(b), any cash
Dividends paid with rtspect to shares of Company Sto<:k allocated to Participants' ESOJ• Stock
Accounts may, as detcmincd by the Administrator. be either paid by the Company directly in
cosh to Participants on a nondisc.riminatory basis or paid to the Trustee and distributed by the
Trustee to the Part.icipanls no later than 90 days after the end of the Plan Ycar in whicb paid to
the Trustee, or at the election of the Participant or his Beneficiary paid to the PJan and reinvested
in ·company Stoc·k. Before tile: Dividend is paid or distributed to the Participant, the
Administnator must give: lhe Participant a reasonable opportunity 10 make the election, the
Participant must have o reosonnble opportWlity to change a Dividend election at least annually,
and if there is a c.hange in the Plan tenns governing the manner in which the Dividends arc paid
or distributed to Participmts, a J1anicipant must be gi'.ren a. ·reasonable opportunity to make on
election wtdcr chc new Plan terms prior to the date on which the-first Oivid.:nd subject to the new
Plan terms is paid or distributed. lr the Participant does not make an affinnacive election to
reinvest the cash Oivider.ds in Company Srock. Ote Administrator's decision regarding payment
<hall prevail. Any cash dividends reinvested in Company Stock hereunder shall be fully vested
and nonforfeitable.

         Section 7.07 Im·cstment ofCa.sh in Tmst. At the dim::tion of the Administrator. cash
held in the Loan Suspcns: Account or Participants' ESOP Cash Accounts under the Trust will be
invested b)' the Trustee, to the e)(lt:.nl practicable. in short tenn securities or cash equivalents
having ready marketabili:y. mutual funds or in any other investment vehicle permitted under the
term$ of the Trust Agremtent. Investment Income resulting from such invescments shaH he
credited to the aecowtt to which it pertains. The term "Jnycstment Income" means income
resulting from the temporary investment of Empl.oycr Contributions in cash, cash Dividends and
anY other amounts.




                                                 21




                                                                    ARGENT_CEDENO_0000027
          ~ction 7.08 El;jr M•dlsl Value Qf Company St!>Ck. For purpOSO$ of the l'lan and
Trust, the fujr market vt~lue of Company Stock that is not readiJy tradable on an established
sec.urities market shall be detennined, as of the last day of each Plan Year, by an "'indepcodcnt
appraiser" who satisfies requirements similar to (hose of a "qualified appraiser.. in Treasury
Regulations under Code !e<:tion 170(a)(l), and shall be det<=incd In accordance with the terms
of the Trust Agreement "'d the provisions of ERISA secrion 3(18); provided, however, that in
the case pf a transaetio:1 bet\veen the PJan and a disqualified person as determined under
Treasury Re-gulations sec1ion 54.4975, value must be detennined ·a s of the date of the transaction.
         section 1.09 St)Ck 0Jv1dcnds and Capital Reorganlzadons. Shares of Company StQ<;:k
received by the Trustee that arc attributable to stock dividends. stoc·k Splits or . to any
reorganization or rccapitaliz.ation of the CompaOy shall be C·redited to the LOQl'l Suspense
Account. if anributabh: to shares held in tlw account. or shall be credited to the released share
account (including Parti<ipants' ESOP Stock Aooounts) if attributable to shares held in the
released share acoowtt. ~o that the interests of Participants immediately after any such stock
djvidend, split. rcorgani;,ation or recapitalization arc the same as such int~ts immediately
before such event.

        Section 7.10 Prohibited Allos;ations. Notwithstanding any provision in this Jllan to the
contrary, if shares of Company StOoCk are sold to the Plnn by a shareholder during a 11 lan Year in
which the,Company is ta>:ed under subchapter C of the Code (a ··c Corporation") in a transaction
for whjch special tax treament is elec-ted by such shareholder (or his representative) pursuant to
Code section 1042, no aJJ.:>cation of such sha~ may be made to the ESOP Stock Accounts of:

                (a)     any person who owns (after the application of Code section 318(a)): (j)
more than 25% of any c.lass o.fthe outstanding securitie.o; of the Controlled Group Members;®.
more than 25% of any class of Outstanding Company Stock;· or (ill) more than 25% of tile total
\'alue of any class of outstanding Company Stock; or

              (b)      any person who sold shares to the Plan, and any peiSOn who is related to
such shareholder ("ithin the meaning of Code section 267(b)), but excluding lineal descendants
of such shareholder as. lo:1g as no more than 5% of the ags.regate amount of all Company Stock
sold by such shareholde.r or any othei relative of the lineaJ descendant in a transaction to which
Code .section 1042 applies is allocated to Lineal descendants of such shareholder during the
Nonallocation Period.
        No other allocations of Employer Contributions may be made to the Accounts of such
persons· unless additional allocations are made to other Participant~. in accordance with the
p1vvi~i(lu~ of Cod~ ~c~-1i..:.~$ 401 (a) and 410. 1l1c tenn "Nona11oc.."\tion rcriod" mc.an:s $h~ period
beginning on the date orsale 1.U1d ending on the later of ten years after the date: of sale or the date
of the allocation attributable to the final payment on the Acquisition Loan incum:d with respect
to the sale.




                                                  22



                                                                      ARGENT_CEDENO_0000028
                                    ARTICI,E VIII.

                         Conlrlbution and Dentfil Llmil9tfons

 Section 8.01        CJotcibution Ljmita!i2ns.

        (a)          Maxjmum Annwl Addjtjon.

              (i)      For each L.imit.ati<m Year, the Annual Addition co a Participant's
A«oouots shalt n<1 exceed the lc:s$C:J· of$S4,000 (lbc the 2017 Plilfl Year and as ~djusted
for cost·of·lh<ing increases pursuant to Code sections 415(d)(l), 415(d)(J) and 415(d}(4)
and Treasury Rc&"lations section 1.415(c)-l) or 100% of the Participont's Compcns.1tion
for that Limitation Year (the-"M;!xjm\lm Anm1al Additipn~').

              (ii) Jfthc: Participant is also CO\'cred under a Related Defined Contribution
Plan, AMual Additions a.Jlocated to the PnrtieipanCs Accounl~ undcir this Plan Cor the
Limitation Year mall not exceed: (A) the Maximum Annual Addition, less (ID the
Annual Additions allocated to the Participant's accounts under the Related Dermcd
Contribution Plan.

           (iii) Jf a Participant's Annual Additions under this Plan are reduced
pursuant to Section 8.01 (a)(i) or (ii), the amount of such roduction which represents
.Employer. Contribnions may be allocated to other Eligible Participants·.

            (iv) If Employer Contributions arc applied to the repayment of on
Acquisition Loan and shares of Company Stock arc released from the Loan Suspense
Account and allocated to Participants' ESOP Stock Acoounts, each Participant's Annual
Addition (or a Limitation Year ba.<ed on the allocated shares of Company Stock shall be
calculated a.• the lesser of (A) the amount of such Employer Contributions credited to tl>e
}lanidpant>s Accounts, ilS adjusted by the preceding sentence, and (ID the fair market
value of shares ot' Company Stock credited to the Participant's Accowtts resulting from
the application of such Employer Contributions to the repayment of th¢ Acquisition
Loiln.

       (b)       Certain Definitions.

            (i) Tbe tenn "Limitation Year" means the Plan Year; provided, that W
the Limitation Year may be changed only by an amendment to the Plan, pursuant to
Section t6.0J, dc-sign~t'ing a Limitl'ltion Year whi(':h is ~ 12-mortth pt~riod; (ID tht'!
limitation on An.nuaJ Additions with respect to a short timitation Year resulting from a
chanse pur.suant to clause (A) shal1 be determined in accordance with Treasury
Regulations section 1.415(i)·l(d)(2); and (Q if the l'lan is tenninated, pursuant to
Section 16.02. effective as of a date other than the last day of a Limitation Year. the PJan
shall be deemed to ha\'c changed the Limitation Year pursuant to clause (A).




                                            23




                                                            ARGENT_CEDENO_0000029
                      (ii) The term "Annual Addition" means, for a Limitation Year, the .totill
         amount of Employer Contributions, Employee contributjous and forfeitures allocated to
         the-accounts of a Particip~mt under this Plan or a Related Defined Contribution Plan,
         prov1ded, that Amual Additions shaH not include (A) catch-up contributions as defined
         in Code section 414(v), (!l) rollover conlributions (as defined in Code seclions 402(c),
         403(a)(4), 403(b)(8), 408(d)(3) and 457(e)(l6)) or 1ransferred funds, (g a Participanl's
         loan repayments $0 the l,lan or a Related Defined Contribution 1,1~. @ a J,articipant's
         repayments to the Plan or a Related Defined Contribution £•Jan of distribmions pursuant
         lo Code seetion 41l(a)(3)(0) or 4ll(a)(7)(B), {ID Employee contribulions to a simplified
         employee pe-rn;ion which ore excludable under Code seclion 408(k){6), or (f) if no more
         than one-third of the Employer Contributions to th1s PJan which· are deductible under
         Code section 404(a)(9) are allocated to the Accounts of Highly Compensaled Employees
         during the Pion Year, any Employer Contributions which are applied by the Trustee to
         pay interest on an Acquisition Loan, and any Financed Shares which arc allocated as
         Forfeitures.

                    (iii) The term ~Rel ated Defined Contribution Plnn" means a defined
         contribution plan, as defined in Treasury Regulations seclion 1.415(c)-l(a)(2)(i), whieb is.
         mainlained by lhe Company or a Related Compony.

                (c)  Corrections. If a Panicipant's Annual Additions exceed the Maximum
Annual    Addit ion~
                  the Administrator may correct such excess in accordance with EPCRS or
subscquen( guidance or authority issued by the IRS or the T~"Ul)' Depaitment.

          Section8.02 Combining ofPian.4l. In accordance with Section 8.0J(cXii), it is intended
that in complying with the limitation on Annual Additions under Code section 415(c) and •he
requirements of this Artic.le V111, a Participant's benefits under this Plan shall be limited after the
Participant~s benefits und:r a Related Defined Contribution Plan arc: limited.

         Seclion 8.03 Highly C2m('Sn'"l¢d Emrloyee.
               (a)    With respect to any Plan Year, a "Highlv Compensated Employee" means
an eligible Employee who is a highly compensaled employee as defined in Code section 414(q),
whic-h includes any Employee who:

                (i) was al any time a    S% ov.ncr {as defined in Code section 416(i)) of any
fimployer or 110)' Related Company during Lhc Plan YeAr or the p~ec:cding Pl~n Ye;u-; or

               (ii) for 1t.e preceding Plan Year {A) received 415 Compensation from an
Employer or any Relaled Contpony in excess of $120,000 (for lhe 2017 Plan Year and as such
amount may be adjusted annually by the Sccrelruy of the Treasury) and {!l) "'"' in the Top-Paid
Group. An Employee is in the "'Top-Paid Gro\lp" for a Plan Year if :;·uch Employee is in the
group C(lnsisting of lhe top 20% of Employees when runked on the basis of Compensation paid
during such Plan Ye;)r.


                                                 24




                                                                      ARGENT_CEDENO_0000030
                (b)    "4 ;s Compensation" means Compensation; provided, that 41 S
Compensation excludes ® contributions made by an Employer to a plan of deferred
compensation to the cxttnt that such contributions arc not includible in the Participant's gross
income-for the taxabl~ year in which contributed; (I!) any distributions from a plan or deferred
compensation~ (0 amot.nts. reaJi1.ed from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by a Participant either becomes freely transfemble or is no
longer subject to a subitantial risk of forfeiture and; (Q) amowus realized from the sale.
exchange or other disposition of stoc-k acquired under a qualified stock option.
              (\f)    A ·:uuu\fr EnrpJoye.;c will lie   e,;uu~lt.lcn:..J ~ Hi~Jly   CVmvct®1cd ElllJ)loyc:c
lCsuch fonner Employee was a Highly Compensated Employee-either when he separated from
service with the EmpiO)'ers, or at ony time aJter he attained age 55. The dewnnination of
whether an Employee is a Highly Compensated Employee will be made with reference to the
definitions provided in Code section 414(q) and any regulations issued by the Sccn:tary of the
Treasury thereunder (including any cost-of-living adjustments 1o the dollar figure above).




                                                 25




                                                                         ARGENT_CEDENO_0000031
                                             ARTICI.l'; IX.

                                            Settlement Dale

          Section 9.01 Sst1kmcn1 Dul!i. A Particjpant's "Settlement Date" is the date on which
the first of lhe fo11owin& o)Ct:urs:

                (a)      Ncrma! Retirement: the Participant's Severance from Employment is on
or after the date on which he has attained age 65 ('"Nonna! Retirement Age'") and has been a
J'articipant for at least five years. A l"'anicipant's rights to the balances in his Aocounts shan be
nonibrfeitable as of the Accounting Date coincidcnt·with or immediately preceding the date of
his NonnaJ Retirement p11rsuant to this Section 9.01(a).
                (b)      Dj~ability Retirement      the Participant's Se\'erance from Employment is
on account of total and pennanent disability in circumstances such that, as a result of a physical
or mental impainnent, lhe Participant would become eligible for Social Se<:urity disability
benefits. A Participant's rights to the balances hi his Accounts sh1dl be nonforfeitable as of the
Accounting Date coincid:nt with or immediately preceding the date of his Disability Retirement
purst•,ntto thi• S<:<:tion 9.01(b).

                  (e)    Death: the Participant's de4th prior to Normal Retirement, Disability
Retirement or Resignation or Dismissal, as described in Sections 9.01(a), (b) and (d)
respecti\'ely. A J>anieipmt's rights to the balances in his Accounts shaH be nonforfeitable as of
the Accounting Date coincident with or immc<listely preceding the date of his death pursuant to
this Se<::tion 9.01{c). Not\,•ithstanding any contrary provision of the Plan, if a t>articipant~s death
occurs during a period of ..quaHfied military service,.. as defmed in Code section 4 t4(u), his
Account shall be treated, for all purposes under the Plan, as if the Par1icipant had resumed
employment with an Employer and then terminated employment due to dc-.ath, and such
Participant's Beneficiary shall be entitled to any additional be.nefits that the Participant would
have been entitled 1o had the Participant mumc:d emrloyment with an F..mployer and then
tcnninati:d emp]o)lllcnt due to de-4th.
               (d)     ReSignation or Dismissal: the l,articipant's Sevcran~e from Employment
is on account of resignation or dismissal prior to Normal Retir<::ment, Disability Retirement or
death, as described in Sections 9.01(a), (b), and (c), respectively.

        Section 9.02 Transfer of Employment. If a Participant is transferred from employment
with an Employer to cn:ploymcnt with a Related Company that is not an Employer, then for
purposes of de1cnn1ning wh<:n th~ Participant's St:Hh:ment D-olt~ 0\.:CW"':I wu.lt:l tltis Ani~,:lc;; rx. the
Participant's employme,. with such Related Company (or any Related Compony to which the
Participant is subsequently transferred) shall be considered as employment with the F.mptoyers.




                                                     26




                                                                         ARGENT_CEDENO_0000032
                                           ARTICLE X.

                             Vesting, ForfeitureS and Reinstatement

        Seclion 10.01 Vesting in Benefits.
               (a)       Veiting Roouircmcnts.

                    "(i) Exocpt as providc:d in clause (iii), a PartiCiJl'lllt's Account shall be
subject to vesting on the basis of his Years of Service ror vesting purposes in accordance whh
the vesting schedule under Section IO.OI(b); provid.:4, that no ollocntions shall be !Mdc to a
Partit:ipant's Accounts unless he ls eligible for an aJtocation under Section 4.01.
                     (ii) The vested interest of the baJanoc:s in all of a P8rticipant•s Accounts as
of the Accounting Date <oincidcnt with or immediately pn:ccding his Settlement Date (after all
adjustments required under the. Plan as of thai date have been made) shall be nonforfeitable and
shall be distributable to lim, or in the event of his death, to his Jleneficinry, under Section 11.01.

                  (iil) Notwith.$UUtding clause (i). if a Participanfs Settlement Date is due to
Normal Relire.ment (as described in Section 9.01(a)}, Disability Retirement (as desCribed in
Section 9.0l(b)) or death (as described in Section 9.0l(o)), the balances in all of his Accounts
shall be fully vested and nonforfeitable- as of the Accounting Date coincident with or
immediately prcocding his Settlement Date.

               (b)       Ve;:tins Schedule. Ump1oyer Contributions to a Participant's Account
shall vest as follows:

                             Years ofService               Vcsttd Intms1

                     Less than 2 years                           0%
                     2 yem1 but less than 3 years              ,20%
                     3 years but less than 4 years              40%
                     4 years but less than 5 years              60%
                     5 years but less than 6 years              80%
                     6 years or more                            100%

               (c)     Arnendmena to Vesting Schc:dule. If the Vesting Schedule in Section
 IO.Ol(b) is omcnded, (i) the ve.'<led interest of an Employee 'vho is a Participant on lhe later of
the adoption date or the effecti\'e date of such amendment shall not be less. as of such date, than
the Participant's vested interest as determined without regard to such amendment. and (il) an
Employee who is a Prut:cipant on the later of tht: adoption date or the effecti\'e date of such
amendment and has completed at least lhree Years of Service for vesting purposes as· of such
date may elect to have 1he ves.ting of his Account determined under the vesting schedule as
amended or as in etTect v.ithout regard. to such amendment.



                                                 27




                                                                      ARGENT_CEDENO_0000033
         Section 10.02 Forfeitures.

                  (a)     To the extent that a ParticipanCs Accounts arc not distributable to him on               •
his Settlement DntC bectuse such umounls ~ nOt vested pursuant to Se<:tion 10.01. such
amounts shall constitute a "forfeiture" upon the occurrence of the Participant's fifth consecutive
One Year 0~1< in Senice~ nrovided, that (i) Company Stock allocated to the Participant's
ESOP Stock Account shall be forfeited only after all olher assets in the Participant's Accounts
ba\'~ bct.!n forf~itell, and (!i) if muJe lhau un~ da:s~ uf Cuauy<.tuy Stot.:k ~ubj...""' lu lUI A.;;quisit.iOJ\
Loan hos been allocated to the Participant's ESOP Stock Accoun~ then the same proportion of
each such class of Company Stock shall be forfeited.

                  (b)   For purposes of this Section IO.Q2, (i) if the value of« Participant's vested
Accounts is 1..ero~ then soc.h Participant shall be deemed to have received a distribution of his
entire vested Accounts as of the date of his tennination of employment, and (ill the non-vested
ponion of a Participant's Accounts shall be forfeited upon distribution or deemed dis(ributions of
such Accountci.
               (c)     FoJfeiturcs · v.ill be aJlocated in the same m.annet ' as Employer
COntributions are allocaWd purs\Ulnt to Section 4.01.
              (d)     If at amowtt must be restored to a re-employed Partkipant•s Accounts in
accordance with Section 10.03, such restoration shall be made, as directed by the Administr.:l.tor,
from Forfeitures, nel inc-,me of the Trust wtdch would otherwise be allocated to Participants,
and/or from an Employcr~ontribution made for that purpose.

         Section I 0.03 Re:Storation of Forfeiture.c;.
                 (a)     If a J,articipaut is reemployed by an Employer after rocching a
distribution of his entire vested Account under the Plan, the amount of such Participant's
forfeitures pursuant to Sc<:tion 10.02 shall be· restored to his AccoUnt, without adjustment for
investment gains and lo~cs; nrovjdcd, J.biU he repays the fuH amount or such distribution before
the earlier of: (i) five years afier the Particjpanl's reemplo)'ment commencement date; or (ill the
date of the Participant's tifih consecutive One Year Break jn Service bcginnirig after the date of
such djstribution.                                '                                       ·

                 (b)       If <l'articipant is n:cmploycd by an Employer after being deemed to have
rec:e:ivcd   cli!'.trihution of hi!'. entire veSted Account under the Plan, the wnowtt of such
             1\
Panicipant's Forfeitures pursuant to Section 10.02 shall be restored to his Accotmt, \\1thout
adjustment for investment guins and losses; provided, that the Participant's reemployment
commencement date is prior to the date of the Participant's fifth consecutive One Year Break in
Se.rvice beginning at\er the date of .such deemed distribution.
                 (c)     If a Participant's reemployment commencement date is after the date of
the Participant's fifth consecutive One Year Break in Service, such Panicipant shall not be
entitJed to the restoration of Forfeitures pursuant to tills Section 10.03.

                                                      28




                                                                            ARGENT_CEDENO_0000034
        Section 10.04 Pu!Woont Forfeiture Accounts.
                (a)     If a Participant (i) receh·l!d a distribution of his .entire vested Account
under the Plan and (ill a portion or his Account is subject to Forfeitwe pursuant to Section 10.02,
such portion of the Acco..t which is subject to Forfeiture shall be transferred, effective as of the
date of such distribution, to a separate account (a ''Particioonl Forfeiture Accountj.
               (b)     l'' ri·>l' to Forfeiture pw:nw.nt to Section 10.02, o. Pnrticipllnt   Forfeitw<~
Account shall be vested in an amount equal to P(AB + R x D)) - (R x D). where (!) P is the
percentage of the Participmt's vested intc:re.s t as of his SeuJement Date. (il) AB is che balance of
the Porticipant ForiCiture Account. (iii) D is the amount of the Participant's distribution
described in Sec.tion J0.~4(a)(i), and fu) R is the ratio of the Participant Forfeiture Account
balance to the Participant Forfeiture Account bal;mce immediately after the distribution
described in S.ction I O.Ol(a)(i).




                                                 29




                                                                     ARGENT_CEDENO_0000035
                                               ARTICLE XI.

                               Distributions FoiJowiog S(:«lement Date

         Section 11.01 f\·1anne.rofDistribution.

                 (a)      Distribution of Company Stock. Distribution will be made in the fonn of
wJwle ~hun::s ufCump.wy Slu..:k, wi1hc11:sh cyuttltv tl1\,; "~due uf"ny         fus~tional   slUlrc$. How·e ver,
if the Company,s charta- or bylaws restrict ovmcrship of substnntially aJL of the outstanding
Compony Ste<k to Employees ond the Trus~ or if the CompllJly is an S Corporation, then tlle
Participant's Accounts v.ill be distributed in cash if the Administrator so elects~ or distributed in
kind subject io the provisions of Code section 409(h)(i)(B) as set forth in Sections 11.04(1) and
12.02.
               (b)       Distribution Rcstric·tions if Asqujsitjon Loon Outstanding.           The
distribution of a Panicip.1nt's Actotmt sh~tll not include any Company Stock acquired with the
proceeds of an Acquisition Loan until the close of the Plan Year in which such loan is repaid in
full, ~xcent for: (i) di.:aributlons in connection with the diversification of investments in
CompllJ\)' Stock pursulllltto Sectjon 6.02; (ill distributions of small Account balances pursuant to
Section 11 .03(b); (ill) di.Hributions upon a Participant's normal commencement date pursunnt to
Section 11.03(d); (iy) required minimum distributions pursuant to Section ll.OJ(e); and W
distributions upon death pursuant to Sections 11.03(1) and (g), and Disability Retirement.

                (e)     Mode of Distributions. Subject to the conditions sec forth below,
distribution of the balances in a Participant's Accounts will be made· to, or for the-benefit of, the
Participant or, in the case of the Participant's death, to or for tht: benefit of the Pllrticipant's
Beneficiary, as directed by the Administrator, in the: form of: {i) a lump swn; or (ill substantially
equal annual installmen1s over a period not to exceed five years; provided, that each such
installment s.hall be in ar. amount at least equal ro the lesser ofSI.OOO or lhe remaining balance
in the Participant's Accounts. even if this results in a complete distribution in a period les.~ than
five years.

                 (d)     Increased Distribution Period, NotwithSUlnding the foregoing. the pc.riod
over which distribution of a Particjpan.t's ESOP Stock AcCount may be made may be increased
by one year, up to five additional years, lbr each $215,000 (or fraction thcrcot) by which the total
balance of the Participott's Accounts exceeds $1,080,000. The aforementioned dollar amounts
arc C'or lfu.: 2017 Plan. Year i.UUJ ~hull bt: :suiJj\.1\:l lu \:o:s-t.ouC·H"iug ~\lju:,hnc•US p11:s(;ribed by the
Commissioner of lntema: Revenue.
        Section 11.02 Detcnnina1ion of Ar;s:<t\!nt Ralances. After a Participant's Settlement
Date has occurred and pending complete distribution of the l'articipanfs Account balances., the
Pariicipnnl's Accounts \o'ill be he.Jd under the PJan and will be· subject to adjustment under
Article VII.



                                                       30




                                                                             ARGENT_CEDENO_0000036
       Section 11.03 l·:ming of Distributions. Distribotion of the balance of a Participant's
Accounts shall be made <IS follows, subject to the provisions of this Article XI:

               (a)     Distribution of Accounls .. General Rule. Except as otherwise pro\'ided in
Ibis Section 11.03, distritution of a Panicipant's Accounts shaJI commence as follows:
                     (i) if a Participant's Settlement Date is due to Nonnal Retirement,
       Disability Retir<ment or death (as described in Section.• 9.01(a), (b) aod (c),
       respectivel)'), dis!tibution of the Participant's Accounts shall commence not later than
       one year after the end otUte l~Jan Year In wtllch the l~anJclpam·s Scnlemem Date occurs;
       and

                  (ii) if a Participant's Sculcment Date is due to Resignation or Dismissal
       (as described in Section 9.0l(d)), distribution of the Participant's Accounts shall
                                                          or
       commenoe not la1er than one year atlcr the end the Plan Year which is the fifth t>lan
       Year following the l'lan Year in which the l'articipant's Settlement Date occurs.
                 (b)      Distribution of Small Aocounts. Notwithstanding any other provision of
this AJ1.ic1c XI. if the A~Dlinistrator determines that a Participant's vested ACCOWlt baiMces tOtal
$5.000 or less at any time on or after his Seulement Date, a mandatory dislribution of the
Participant's entire veste:l Account balances shall be made not less than 30 days and not more
than 90 days '(or such other time as pennined by taw) after notification to the Participant
satisfying the rcquiremern of Code section 402(1), as follo\v"S:

                     (i) if the Participant's vested Account balances total SI,OOO or tes., the
       Participant may det-1 to rr::CCi\'C the distribution in a lump sum or in a direct rollover
       pursuant to Section 11.04; provided ·that. if the Participant fails to timel)' elect such
       distribution, the Administrator shall distribute such Accowtt balance to the Participant in
       a lump swn; and

                    (ii) if the Participant's account balance exceeds Sl.OOO but does not
       exceed 55,000. lhe Participant may cleet to recc::i\'e the distribution in a lump sum or in a
       direct roJJover pursuant to Section 11.04; provided that. if the Participant fails to timely
       elect such distritution. the Administrator shall distribute the Account balance in an
       automatic direct rollover to an individual retiiemcnt plan within the meaning of Code
       section 710J(o)(37) (an "IRA") designated by the Admini5trator at a qualified financial
       institution that is unrelated to the Comp.aoy or any Employer. Such IRA may be an
       indi\'iduaJ retirement acc(lunt or an individua1 retirement annuity, within the meaning of
       Code scctiC11U 40E(a) and 408(b), rc-spe(.tively.

                {c)     l'articipant Consent. Notwithstanding anr other provision of this Anicle
XI. if a Participant's vested Account balances total more than $5,000, no portion of his Account
may be distributed to him before he attains Normal Retirement Age without his wrirten consent.
Failure to provide SUC·h consent within 30 days foJlowing solicitation of such consent by the
Administrator shQJI defer the Participant's risJtt to receive a distribution unt.il his attainment of
Nonnal Retirement Age (or his death, if earlier).


                                                31




                                                                    ARGENT_CEDENO_0000037
                (d)    N!!!Dl•l Comm9D!iSJ!15D! Dul£. Unless the P(Uijcipant otl1erwise elects,
distribution of a Partieipant"s Atcount balance shall commence not later than the 60th day
following the close of the P1a.n Year in which the latest of the foJJowing occurs: (i) 1he
Participant attains ijonnal Retirement Age; (ill the tenth anni~o•crsary of the dale on which the
Participant commcncod participation under this Plan; and (iii) the Partiejpant tenninates
employment "ith the Rc1<ltcd Companies·.
               (e)     Required Minimum Distributions.            Notwithstanding any contrary
pcovision or the Plan, distribution of a l,articipant's Account balance shall commence by his
"Regulred Commenccme.n oare...
                      (i) The Required Commencement Dale of a Participant who is nO( a 5%
owner (as defined below) is April 1" of.the calendar ye•r next following the later of (A) the
calendar year in which the Participant attains Sse 10Yl or (!!) the calendill year in which the
Participant tennin.ates his employment with the Related Companies.
                     (ii) The (tequircd Commencement Date of a Panicipant who is a S%
owner (as defined in Code section 416(i)) of an Employer or Rolatcd Company in the calendar
year in which the Parti<ipant attains age 70!4 ·shall be April 1st of the calendar year next
following the caJendar yen in which the Participant attains age 70V:.
                   (iii) Required Minimum Distributions shatJ. at the Company's election. be
made in annual instaJiments in the minimum amoWlts required by regulations iSsued under Code
section 401(a)(9) or in a lamp sum.
               (0     Dellh Before Required Commencement Da\e. lf a Participant dies before
the Participant's Requin:J Commencement Date, the-Participant's benefits must be distributed
over a period not exceeding the greater of: (i) five years from the death of the Participant; (ill in
the case of payments to a Beneficiary other than the Participant's Spouse, the Hfc expectancy of
such Beneficiary, provided that payments begin \ltithin one year after the Pruticipant's death (or
such later date as may be prcscribod under Treasury Regulations)~ and (ill) in the case of
payments to the Panic:ipanfs Spouse. the- life exp~hlncy of such Spouse: provided Olat
payments begin by the date the Participant would ha.ve attained ase 70 ~.

               (g)    JJeuh AOer Required Coonmencement Date. lf a Participant dies after the
ParticipanCs Required Commencement Date. the remaining ponion of the Participant's benefits
will be distributed at least as rapidl}' as under the method of distribution in effect at the
Participant's death.
                                                                                       .           .
               (h)     ln-5eryice Di~tributions Atler Age 70 'A. A Participant who is not a So/o
owne-r and who attains age 70~ while stiU employed by an Employer or a Related Company may
elect 'to receive a distril'ution commencing April 1st of the calendar year next following the
calendar yeilt in whic·h 1te attains age 70V:, in instalbncnts as described in regulation..<; issued
under Code section 40J(a){9).
               (i)    Required Distributions. Notwithstanding any contr.uy provision of the
Plan, including this Section 11.03, distribution of the Account balance of a Participant shaJI be
made in accordance with Code section 40l(a){9), Treasury Regulations S¢ctions 1.401 (a)(9)·2
through 1.40l(a){9)·2, and the incidental death benefit requirements of Code section
                                                 32




                                                                    ARGENT_CEDENO_0000038
40J(a)(9)(G). In the cv<nt of any inconsiSicncy between the provi$ions of the Pion ond the
provisions of Code soction 40l(a)(9), the provision.< of Code section 401(a){9) shall control.

         Section 11.04 D:rect Ro11overs. ·Certain individuals who are to receive distributions
under the PJan may elect that such distributions be paid in the fonn of a direct rollover (as
 described in Code seetioD 40\(a)(3 1) and the regulations thereunder) to tbc trustee or custodian
·o f a. plan eligible to accc~=t direct rollovcrs. subject to the following:

                (a)       Eligjblc Bp!lovq Distribution. A distribution may be paid in a direct
rollover under this Seclion 11.04 unly if lh~: tli~lribulion cl)nsli lul~:~        wt Eli~it.llc   Rullove:r
Distribution. An "Eiigihle Rollover Dis£ribution" means a distribution under the Plan to an
Eligible DiSiributee other than:
                      (i) a distribution that is one of 3 series of substantially equal pnyrnent.~
        made annually or more frequently either over the: life (or life expectancies) of the
        Participant or the joint lives (or life expectancies) of lhe Pwticipant and his Beneficiary
        or O\'er a specified period often years or more,
                     (ii) a di~1ribution required tmder Section 1J.03(e) to meet the minimum
        distribution requirements of Code section 40\{a)(9),
                      (iii)   any hardship distribution, or
                   (iv) a distribution ~xcluded from the definition of an Eligible Rollover
        Distribution unde:r applicable Trea.~ul')' Regulations. •
                 NotwithsUinding the foregoing, an Eligible Rollover Distribution includes only
those amotmts lhat would be includible in the gross income of the Eligible Distributee if such
amounts were not rolled over to another plan as provided under Code section 402(c). The
preceding sentence shall not apply to such distribution if the plan to which such distribution is
transferred (a) is a qualified t.tust which is part of a plan which is a defined contribution plan and
ag:ree.s to separately account for amo·unts so transferred~ including separately accounting for the
ponion of ,such distribution which is includible in gross income and the portion· of such
distribution which is not so includible, or (ID is an eligible f(:li~mcnt plan desc.~bed in Code
section 402(o)(8)(B)(i) or(ii).

                {b)     filigible Di"ributee. An "Ellgihle Distributee" is: (i) a l'articipan~ {ill a
Parti~ipant's survi\'ing S?Ou.~e who is entitled to receive payment of tltc Participant's Ace<~unt
balances after tlle Participant's death, or (ill) the-Spouse or fanner spouse of a P:uticipanr who is
an alternate payee under a qualified domestic r<:lations order {as defined in Code section
4!4(pXI)(A)).

                {c)     B!isjbl£ Retirsment Plan. A direct rollover of an Eligible Rollover
Distribution may be mode to no more than one Eligible Retirement PJan. Except as otherwise
pf9\'ided below. an .. Eligible Retirement J>l3ll" is: '                       ·
                       (i)    an indi\'idual retirement account described in Code section 408(a),
                    (ii) an individual rctirem<..'tlt annuity    de-~o;cribed in   Code section 408(b)
        (other than an enOOwment contracc),

                                                   33




                                                                      ARGENT_CEDENO_0000039
                   (iii)   an annuity plan described in Code section 403(a),
                   (iv)    a plan qualified wtder Code section 40J(a) that by its terms permits tlte
        aoceptant:c of rollover contributions~
                    (v)    an eligible deferred compensAtion plan described in Code soction
        457(b), which is maintained by a state. political subdivision of a state. any agency or
        instrumentality of a state or political subdivision of a state lllld an}' otl1er organization
        (other than a govenuncntal unit) which is exempt from tax pwsuant to Code se<:tion
        457(c)(I)(A), or
                   (vi)    an annuity contract described in Code section 403(b).

               (d)    Minimum Amoun~. An Eligible Distributee may elect a direct rollover of
all or a portion of an Eligible Rollover Distribution only 'i f the total amount of the Eligible
Rollover Distributions expected to be received by the Eligible Distributee during the Pl.m Year is
$200 or more (or such lesser amount as lllc Administrator may establish). An Eligible
Dislribulec may elect ~ymcnt of a portion of an Eligible Rollover Distribution as a direct
rollover and may receive directly the remainder of such distribution, provided that th¢ amount
paid by direct roHoVer is at lea.o;t S500 (or such lesser amount as the Administrator may
establish).

               (c)     Elections. An Eligible Distributee's election of a direct rollover pursuant
to this Section 11.04 must be in '"'Titing on a form designated by the Administrator and must be
filed with the Administralor at such time and in such manner as the Administrator shall
dcrennine. The Administrator shall establish such rules and procedures as it deems necessary to
provide for distributions by means of a direct roJtover.
                 (f)     Sp:cial Provisions for S Corporations. Company Stock consisting of
stock in an S Corporatiun thai is distributed to a Panicipant or Bcn~liciary shall~ immediately
prior to such distributicn, be repurchased by the Company in the same- matUlcr a~ if the
P:i.rticipant or Deneficiat')' had elected a Put Option pursuant to Section 12.02 ond the proceeds of
such repurchase shall be distributed ro such Eligible Reti~.menr Pion in cash.

         Section 11.05 D:signation ofBcncficiarv.

               (a)     Each Participant may designate any person or persons {who may be
designated concurrently, contingently or successively} to whom lhe Participant's benefits are to
be paid if the Participant dii!S before-the Participant receives all of his benefits. A benelidary
designation must be made on a form furnished by the Adminisuator for this purpose, and the
Participant must sign such fonn. A beneficiary designation form will be e.fTective only when the
form is filed with the Administrator while the f,articipant is alive and will cancel all of the
Participant's beneficiary designation forms previously filed with the Administrator.




                                                 34




                                                                    ARGENT_CEDENO_0000040
               (b)      Notwithstanding the foregoing provisions of lhis Section I J.05 and any
beneficiary designation filed with th~ Administrator in accordance with this Section J J.05, if a
Participant dies and bas a survi\'ing Spouse on the l'anicipant>s d3te of death, the Account
balances described in chc preecding sonl<n<e· shall be payable in full co che Partieipanl's
surviving Spouse in accc-rdancc: with this Sec-tion 11.05 (creating such survi\'ing Spouse-as th<:
Particip¢mt's neneticillJ)':. unle::.s prior to the Participant's de.ath the following requirements were
met:
                    (i) The Participant elected that the Participant's benefits Wlder the Plan be
paid to a person other than the Participant's surviving Spouse;

                     (ii)    The Participant's Spouse conscntod in writing to such clectiont
                   (iii) The Spouse's C<Jnsenl acknowledged the effect of such election and
was \\1tnessed by a Plan representati\·e or a notary public; and

                   (h•) Sucl1 election designates a Beneficiary that may not be clHutged
without further ipousal c:msent, unless the Spouse executed a gene.ral written consent expressly
permitting changes ofchc Beneficiary \\ithout a.ny rcqWrement of further consent of the Spouse.

     ..          (e)    For purposes of the Plan, and subjecl to the-provisions of any qualiJicd
dome.<tic relacions order (as defined in Code se<ciun 414{p)(I)(A)), a Participanc's "Svouse"
means the person to wh.:~m the Participant is legally married at llte earlier of the date of the
Participant's death or the date payment of the Panicipant's benefits commenced and who is
living on the date of the Participant's death. Pursuant to guidance pro\ided in Internal Revenue
Service Notice: 2014-19, ~:ffcctivc on and after June 26.2013. any reference to "Spouse•• in che
PJan s.hall include an individuuJ married to u Participant in a same-gender marriage that was
val~dly entered into in a jurisdiction whose law'S authori1.ed such marriage. even if the Participant
resides in a jurisdiction d:at does not recognize the \·alidity of same-gender marriage.
                (d)     If a deceased Participanl failed co dcsignalc a Beneficiary as provided
above, or if the Beneficiary dic:s before:- th<; Participant or before complete: payment of the
Participant's beneJits. the Participant's benc13ls shalf be distributed to the Participant's SfiOuse.
or lf there is none, to the.Jesal repre.o;e.ntative or representative.c; -of the estate of lhe last to die of
the Participant and the Participi1l1t's Benefic-iary..
                (c)    The tenn ''lkncficjarv•' as used in thC Plan means the natural or lcaal
person or persons designated by a Participant as the Panicipant's beneficiary under the last
cffet:tive bcncficiwy designation fonn filed with the Administmtor under this Section 11.05 and
to whom the Participanl's benefits would be payable under this Section II.OS; provided. tltat for
purposes of Section li.C3, such BetJeticiary shall also qualify as the Participant's designated
beneficiary under Code seccion 401(a){9) and Treasury Regulations seccion 1.40l(a)(9)-4.




                                                    35




                                                                         ARGENT_CEDENO_0000041
        Scotion 11.06 Rollover by Non·S:wsc Bcncficjaa
               (a)    Subje<:t to Section 11.06(b), o llenefociary who is other thiltl the
Participant's SpOUSe and is a "designated bene(iciary•• within the meaning of Code section 401
(a)(9XE) (a "Non-Soouse Designated Beneficiary") may elect a direct rollover pursuant to
Section 11.04 of all or t portion of a death benefit to an individual retirement account under
Code section 408(a) or "' individual retirement annuity under Code section 408(b) established
by the Non-Spouse Dcsign.1tcd Beneficiary (an "Inherited IRA").
             (b)     Nawitb.standing Section 11.06(ll), any amount pa)'ltble to u Non--spouse
Designated Beneficiary tbat is deemed to be a minimum distribution pursuant to Section J 1.03(e)
may not be transferred into an Inherited IRA.
              (c)     A direct rollover to an Inherited IRA elected by a Non-Spouse Designated
Beneficiary pursuant to Section 11.06(a) shall be treated as an Eligible Rollover Distribution.

        Section 11.07 Mjs.sjng Participant~ or Rendiciarie~

                (a)     Each Participant nnd eac.h Beneficiary must file with the Administrator
from time to time in writing his post oflice addres.s and each change of post office address. If a
Participant dies before rhe l'articipant recch•es all of the Panicipant's vested Account balances,
the Particip3nt's Bcncfx:i3J)' must file any change in his post office addrcs~ with the
Administrator. Any communlcation, statement or notice addressed to a Pwticipant or
Beneficiary .at the last p<:st office address filed with the Administn~tor. or if no address is filed
willt the Admjnistrator lhen, in the case of a Participant, at the Participant's last post office
address as shown on the Employers' ·records, will be binding on the Participant and the
Participant's Beneficiary for all purposes of the Plan.

               (b)    Tf the amount of a Parcicipant's or ~ncficiary's distribution cannot be
determined by the date on which a distribution is to commence, or if the Participant or
Beneficiary cannot be l~ated by such date, then distribution shaH commence within 60 days
following the date on which the amount of the distribution Cilll be detennined or after the date on
which thC TruS!ce Jocatcs the Participant or Beneficiary,
               (c)     The Employers. the Trustee. and the Administ;ator shall not be required to
search for or loellte a Pllrticipant or Be.neticiary. If the Administrator notifies a Participant or
Oeneficiary that rhe Parlicipant or neneficiary is entitled to a payment and also notifies the
Participant or Be1leficia·y of the provisions or this Section 11.07) and the Participant or
Bcncficio.ry foil3 to cloilt hi3 bcncfit3 or muJ.:c hi3 wbcrcobout3 kno\vn to tho 1\dmini:;.trotor by
the end of the third Plan Y car following such notification, the benefits of the Participant or
Beneficiary shall be deem«L a Forfeiture,· and allocated among the Eligible Participants for such
Plan Yew- in accordance with Section 4.01.        u: aJter such a Forfeiture has occuned, such
Participant or Beneficiary later claims his benefit, the amount so forfeited (bul not any
subsequent earnings therton) shall be reinstated to the Participanfs Accotmt from the Employer
Contributions and Forfcit:ucs for the Plan Year in which such claim is made.



                                                 36




                                                                    ARGENT_CEDENO_0000042
         S«tion 11.08 Focility ofPanns:nt Whm a person entitled oo benefits under !he Plan u
under lcg;~l disability~ or, in the A.dmintstnuor•s opinion,. is in any \\'lY inc.ap3eitatcd so as to be
uMblc to manage the person•s fi.fWlCial a.ffa.in, the Adm.inislnltor riuy direct the Trustee to pay
the benefits to such per.on•.s legal rcprcscntath'C. Any payment made in llCcordance with the
preceding sentence shill be a full nnd complete di.charge of any liability for such poymcnt under
the Plan.




                                                 37




                                                                      ARGENT_CEDENO_0000043
                                            ARTICLK XTI.

                       Rights, RtStrictions, and Options on Company Stock

         Section 12.01 R'oht of First Refusal.
                (a)    Su'>jcct to the provisions of Section 12.01(g), shares of Company Stock
distributed to Panicipant• shall be subject to • "Bight ofFiG\1 RefiL,al".
                (b)      Th: Right of First Refusal $hall prU\•idc tl.tal, prior lo ~ty :sul.J::oequlo':ut
<ransfer of Company St·>ek distributed to a 1'anicipan~ the Participant (or the Participant's
Beneficiary) must first r.lake a v.Tinen offer of such Company Stock to the Trust and to the
Company ot the then fair market value of such Company Sto<k, as determined by an
"independent appraiser" who satisfies requircm<.:nts similar to those of a ..quaJifted appraiser'' in
Treasury Regulations under Code section 170(a)(l).
                 (c)    Th~ Trust shall have the ltrst priorit)• to exercise the right to purt-base
Company Stock that is s·Jbject to a Right of First Refusal, and the Company shall have S«land
priority ro e.xerdse such tight
               (d)     A '>ana fide wri«cn offer from an independent prospective buyer shall be
deemed to be the f.•ir market value of such Company Stock for this p111pose, urdess the value per
share. as dctennim:d by IlK independent appraise.r as of the Accounting Date at the end of the
immediately preceding Plan Year, is greater.
                 (e)     Til! Company and the Trust shall have a total of 14 days (f<om the date
the offer is first received by the Company or the Trust) to exercise. the Right of Fi~t Refusal on
chc same cerms offered by the prospective buyer.

                (f)     A ?anicipant (or the Partic.ipanl's Beneficiary) entitled to a distribution of
Company Stock may 1?e required to execute M appropriate stock transfer agreement (evidencing
the Right of First Refu."al) prior to receiving a certificate for Company Stock .
               (g)       No Right of First Refusal shall be cxcr<:isable by reason of any of the
foJlowing transfers:
                       (i)   Transfer upon disposition of any such shares by any legal
rep~entativc:. heir or ltgatee; provided.  that following such transfer the shares shaH remain
~~.~~jP.r.t 10 r h~ Riehr ofFir<:t Rt>:fil~:ll~

                      (ii)Transfer bY a Participant or a Participant's Beneficiary in accordance
wid> the l'ut Option pursuant to Section 12.02; or                   ·                   ·
                    (iii) Transfer while Compuny Stock is listed on a national securities
exchange registertd under section 6 of the Securities Exchange Act of 1934. as amended, or
quoted on a system sponsored by a national securities association regj.'.itered under section
I SA(b) of the. Securities Exchange Act of 1934, as amended.

                                                    38



                                                                        ARGENT_CEDENO_0000044
          Section 12.02 I'•t Option.
                (a)    Th; Company shall j,.ue a "Put Option" to each Participant or Beneficiary
who receives a distribulion of CompMy Stock if, at the time ordistribution. Company Stock is
not readily tnulabJe on an established m:uket.

            (b)     Th' Put Option shall permit the P•rticipant or Deneficiary to sell such
Company Stock to the O:·mpany:
                        (i)   At i:ts f.tir m.,rkct vAhu;:, dCit;·rmincd in acC<>rdancc \Vith Section 7.08 a3
of the Accounting Date that is coincident with or immediately precedes the date of distribution,
at any time- during the- 50-day period commencing on such date of distribution, and. if not
exe-rcised within that period. the Put Option will temporarily lapse; and
                    (ii) if the Participant or Beneficiary docs not cxctcise the-Put Option prior
to the temporary lapse JlW'SUant to Section 12.02(bXi), at its fair market value detemti.ned in
accordance with Section 7.08 as of the Accounting Date · Jh.at next follows the date of
distribution, during the 60-day period commencing on the date in the l)lan Year lhat next follov,-s
the date of distribution of the Administrator's \1/Titten notification to the Participant or
neneficiiU'y of such fair market \•alue, and. if not exercised during such period, the. Put Option
will pcnnanendy lapse.

               (c)    The Administrator, in its sole discretion, may extend the 60-day Put
Option exercise period pursuant to Section 12.02(b)(i) to the extent necessary for the Company
Stock co be ·valued by an independent appraiser as of the Accounting Date:: coincident \viCh or
immediately preceding the date the Company Stock was distributed.

               (d)   Th: Trustee may be pcrrnittod by the Company to purchase Company
Stock put to the Company under a Put Option. Payment for Company Stock sold pursuant to a
Put Option shall be made, as determined in the discretion of the Administrator, in the following
furoM:                                                                                   '
                       (i) If a Participant's ESOP Stock Account is distributed in a total
         distribution (that is, a distribution within one taxable year of lhe baJance tO the credit of
         the l'articipant's ESOP Stock Account), then payment for such Company Stock may be
         made with a promissory note that provides [or substQJltially equal annual insta11mcnts
         commencing witlin 30 days from the date of the exercise of the Put Option and over n
         period not e.xceeding five years, with interest payable at a reasonable mte (as determined
         by   th~.   Admini!.'1r3.tor) on any unpaid installment balmce, wilh j)dequ:ne security
         provided. and wil tout penalty for any prepayment of such installments; or

                       (ii)   In a lump sum no later than 30 days afier such l,articipant exercises the
         Put Option.




                                                                          ARGENT_CEDENO_0000045
                (e)    If dle Comp1111y's charter or by- Ia-.~ restrict ownership of substantially all
of the outstanding Company Stock to Employees and the Trust or if the Company is an S
Corporation, then shares of Company Stock distributed to or for the benefit of a Panicipant (or
his Beneficiary) must be immediately sold to the Company in accordance '"'ilh this Seetion 12.02
and the Participant will not be entitled to the two 6()-day put periods.

         Section 12.03 Sf!are l.<;geod: Other Restrictions. Shares of Company Stock held or
distributed by Ole Trustee may induLie such le~t:m1 rcslri~llumo un lrd.usCc::raiJHity a.:s tlJo,; Cotup~tn)'
may reasonably require i1 order to comply with applicable Federal and state securities Jaws and
the pro\'isions of this Article XU. Except as othcnvisc pro ...·idcd in this Article XII. no shares of
Company Stock held or distributed by the Trustee may be subject to a pu~ call or other option, or
buy-scH or similar arrangement and the Trustee shall not obligate il~lfto acquire S(!(:urities from
a particular security holder at an indefinite time derennined upon the happening of an event such
as the death of the holder.
         Sec-tio11 J2.04 N:mtem1inable Riehts. The prov1s1ons of this Article XII are
nonterminable, and shall continue to be applicable to shares of Company S!()ck even if the Plan
ceases to be an employee stock ownership plan wi.thin the meaning of Code section 4975(e)(7) or
ERISA section 407(d){6) or each Acquisition Loan has been repaid in full.




                                                     40




                                                                          ARGENT_CEDENO_0000046
                                          ARTICLE XIII.

                           Voting and Tendering of Company Stock

         Section 13.01 Votinc and Tenderinc. The voting of Company Stock held in the Trust,
and if a te.nder otfer is made for Company Stock, the tendering of such shares,.shall be subject to
the pcovisions of ERISA and the provisions of this Article XIII, to the extent such provisions are
not inconsistent with ERJSA.
        Section 13.02 Allocated iShi.m:s. For purposes of this ArtiCle XJU,. shares of Company
Stock shall be deemed to be allocated Md c.-edited oo a Partieipllnt's ESOP Stock Account in an
amount to be determined ba..:;ed on tJ)e baJance in such account on the Accounting Date
coincident with or immedi.atel)' preceding the record date of any vote or tender offer.
        Section 13.03 Voting of Company Stock.

               (a)     With respect to any corporate matter which involv~ the voting of:
                     (i)   Company Stock that is a regislration-type class of securities; or

                    (ii) Company Stock that is not a registration type class of securities with
       respect to the ~proval or disappro\•al of any corporate merger or consolidation.
       recapitalization, reclassificatio~tt liquidation, dissolution. sale of substantially all or the
       assets of a trade or business. or such other transactiorn whic·h m~y be prescribed by
       regulation,

each Participant mny be entitled to direct the Trostee as to the exercise of any shareholder voting
Tlghlll auributable to shares of Comp3lly Stock then allocated. to his Accounts, but onty to the
extent required by Code sections 401(a)(22) and 409(c) and the Treasury Regulations thereunder.
For purposes of this Section 13.03(a), each Participant shall be a Named Fiduciw:y ofthe Plan as
described in ERISA section 402(a)(2).                                               ·

               (b)   Th! Administrotor s.l\311 have the sole responsibility for detcm1ining when
n corporate mauer has orisen that in\•olves the·voting of Company Stock pursuant to Section
13.03(o). and the Administrator shall notify the Trustee on a timely basis of its dctcrmiRation.
               (c)    If a Participant is entitled to direct the Trustee pursuant to Section
13.03(a), aU allocated Company SCock as to which such instructions have been timely recei\•ed
by the- Tm~iee (which mtJ)' indl•tle   tm in~ln.t.tti.oo   to nb$ttain) ~h:tll bP. votP.d hy thP. Tnl!l:tee in
accordance with such instructions; provided, that the Trustee may vote the shares as it
detennines is necessary to fulfill the Trustee's fiduciary duties under ERISA.

               (d)    Subject to the Trustee's fiduciary duties under ERISA. the Trustee shall
vote: (j) any shares of Company Stock held in the Loon Suspense Aocoun~ ® any allocated
shares of Company Stock' as to which no voting instructions have been received; and (ill) all
shares of Company Stock held in lhe Trust on any issue not subject to Panicipant voting rights
pursuantto Section ll.OJ(a).

                                                   41




                                                                          ARGENT_CEDENO_0000047
         Section 13.04 Tendering of Company Stock. In the event of a tender offer Or other
offer to pUN:hase shares <·f Company Stock held by the Trust, the Trustee shall tender or sell the
shares as set fonh in the Trust Agreement, subject to the Trustcc•s fiduciary duties under ERISA.
        Se<:tion 13.05 Tmstcc Reliance on Information. In ca.nying out its r<:Sponsibilities
under Ibis Article XUT,. the Tros1ee may rely on    infom:~ation   the Administrator furnishes to it,
including the names and c::urrent addresses of Partjcipants.. the number of shares of Company
Stock allocated to their Accounts, and the number of shares of Company Stock that the Trustee
holds that have not yet be-..n allocated.




                                               42



                                                                     ARGENT_CEDENO_0000048
                                        ARTICLE XIV.

                                       General Pro\·isions

         Section 14.01 lntcm !s N91 Imnsfcntl!l&·· The interests of ParticipBnts and their
Bcndiciaries under the Plan are not in any way subject to their debts or other obligations and,
except as may be required by the tax withholding. pro,•isions of the Code or any state-'s income
tax act, rn~:ty not be \'Oiuntarily or involuntarily .sold, cransferred, alienated or assigned.
Notwithstanding the foregoing. the Plan shall comply with any domestic relations order that, in
accordance with procedures established by the Administmtor, is determined to be a qualified
domestic relations order (as defined in Code section 414(p)(I)(A)), Ol1d shall comply with any
judgment or settlement 10 the extent pennitted by Code section 40l(a)(13)(C); provided that,
subject to Article. XI, a distribution to an "alremate payee" pursuant to such qualified domestic
r¢lations order slta11 not ; e permined before the affected Participant bas separated from service
with the Related Companies or has reached his ••earliest retirement age"' under the- Plan (as
defined in Code section 414(p)(4)(B)).

          Section 14.02 &sms:e of Guarantv. The Administrator, the Employers, and the
Tru.totee do not in any wuy guarantee the Trust from Joss or depreciation·. The liability·of the
Adminis(tator or the Trustee to make any payment under the Plan will be limited to the assets
held by ~te Trustee that are available for that purpose.

          Section 14.03 L:tigation by P~rti<::ipants or Other Persons. To the extent permitted by
 law, if a legal ac-tion against the Trustee. un EmplO)'et, or the Admini~trator by or on behalf of
 any person resuJts aQverSely to l1tat person, or if a legal action arises because of conmcting
 claims to a Participant's or Beneficiary's benefits. the cost to the Trustee, an Employer, or the
'Administrator of defendins the action will be charged to the extent possible to lhe sums., if any.
 that were involved in the action or were payable to the Participant or Beneficiary concerned.
        Section 14.04 E·ddcne<;. Evidenco required of anyone under the Plan may be by
¢atificatc, affidavit, document o.r other infonnalion that the person acting on it considers
pertinent and reliable. and signed, made or presented by the proper party or parties.
         Section 14.05 Wai\'er of Notice. Any notice required under the Plan ma)' be wai\•ed by
the person entitled to su6 notice.
         Section 14.06 C:mtrolljng Law. To the.extent not superseded by the laws of the United
States, the· laws of the State of New York (exclusive of conflict of law principles) shall be
contromng in an mauers reJatJns to the Plan.
         Section 14.07 Slatutory References. Any reference in the Plan to a section of the Code
or ERISA, or to a section of any other Federal law, shall ·include any comparable secrjon or
sections of any future legislation that amends, supplements or supersedes that section.




                                                43




                                                                   ARGENT_CEDENO_0000049
         Soction 14.08 SC\•erabilitv. In case any provisions of lhe Plan shall be held illegal or
invaJid for any reason, su::h illegality or invalidity shall not affect the remaining provisions of the
Plan, and the Plan shill be consttucd and enforced as if such illegal and invalid provisions had
never been set fonh in the Plan.
        Section 14.09 Addilional Emrloyel"$. With the consent of the Comp.•my. any Controlled
Group l\'tcmber may. by filing with the Company a wriuen instrument to thut effect, become an
Employer hereunder by ajopting the l'lan and becoming a piny to the Trust Agreement.
         Section 14.10 A.;tlon By Employers. Any aclJon authorized or requJred to be ra._en by
tile Company or IIJ1 Employer under the Plan shall be by resolution of its board of directors, by
resolution of a duly authorized commiltce of its board of din::ctors, or by a person or persons
authorized by resolution of its board of direewrs or such committee.
        Section 14.11 G~nder and Nwnber. Where the C-Ontext admits, words in the masculine
gender include 1hc feminine and neuter genders, the plural includes the singular. and the singular
incl~d~s the plural.

         Section 14.12 lnJsmoificruion. To lhe extent pcnnittcd by law, any member or fonner
member of the Adrninist·ator, any person who was. is or becomes an officer or director of an.
Employer or a Related Company, or any Employee of an Employer to whom the Administrator
or any other Employer hn.s delegated any portion of its responsibilities under the Plun, and all
employees und agents thc:rcof, shall be indemnified and saved harmless by !he Employers (to the
extent not inde.mnitied or saved harmless under any liability insurance contract or other
indemnification arrangement with respect to the Plan) from and against any and all liabilit)' to
which the Administrator and such other persons may be subject by reason of any act done or
omitt«l to be done in gcod fait1J with res·peci to the Sdministration of the Plan and the Trust,
including all expenses rc~onably incurred in their defense in the event that the Employers failed
to provide such defense a:ler having been requested in writing to do so.
         Section 14.13 ParticiMnt Notics> and Elrxtions. The Administrator. in its discretion,
may provide notices and may authorize P8.l1icipants to make various requests for infonnation.
elections and other tranSJctions under the Plan through the-use of one or more of the following
methods: (D) Y~'fittcn ·communications; (b) electronic medium wilhin the meaning of Treasury
Regulations section 1.401(a)-21(c)(3); provided that, "i~t respect to Panicipant notices and
elections which are required to be in writing pursuant to applicable law; such usc of electronic
medium satisfies dte coruent requirements (including the right of Participants to Ytithdraw such
consent) of Treasury Regulations section 1.401(a)-21 (b) and such tkclronic medium satisfies the
requirements of Trcasul} Regulations sec11011 1.401(a}2l(d); (~ lelcphOnie, automated \'Oice
response system; UJ) O)mputer network; and ~ aJ1)' Other method designated b)f the
Administr.ttor.




                                                 44




                                                                      ARGENT_CEDENO_0000050
                                          ARTICLE XV.

                 Restri<:tions a.s to Reversion of Trust Assets to the Emplo)'trs

        Section 15.01 Employers• Right to TrtiSt A,;~el'i. The Umplo)·ers ·sha11 have no right,
Iitle or interest in the assets of the ·rrus~ except as may be provided ln a pledge agreement
entered into between an Emplo}'er and the Trustee in coJutection with an Acquisition Loan (a
"Pledge Agreement").
         Section 15.02 Rc\·crsion of Tmsc Assets to Employers. No pan of the assets or the
Trust at any time will rt:Vcrt to or will be repaid to the Employers, directly or indirectly, except
as ronows:
               (a)     if the Internal ReVenue ServiCe initially dete.rmines that the Plan. as
applied to an Employer, docs not nicct the requirements of a qualified plan wtder Code sectlon
40l(a). the assets ofthe Tru>1attributable to contributions made by the Employer under the Plan
shaH be relumed to the Employer within one year of the date of denial of qualification of the
Plan as applied to the Employer;

                (b)     if a conu1butioo or a portion of!. contribution is made by an Employer as
a rtSolt of a mistake of fact, such contribution or portion of a C(lntrihution shall not be considered
to have been contributc:d to the Trust by the Employer and, after having been reduced by any
losses of the Trust alloc•ble thereto, shall be r<tumed to the Employer "ithin one year of the date
lhe amowtt is paid to the Trust~ and

               (c)     each contribution made by llr1 Employer is conditioned upon the
deductibility of such contribution as an expense for Federal income-tax pW])oses.. [f and to the-
extent the deduction for lhc contribution made by the Employer is disallowed. such contribution,
or portion of such contribution, after having be<:n reduced by any losses of the Trl1St allocable
thereto, shall be returned to the Employer within one year of the date of disallowance of the
deduction.

               (d)     If there is a default on an Acquisition Loan:
                    (i) an Employer may exercise its rights under the Pledge Agreement with
       respect to the shwes' of Company Stoek subject io the Pledge Agreement (including. but
       not limited to, the sale of ple<lged shares, the transfer of pledged shares to the Employer,
       and the registratic·n of pledged shares in the Employer's name); and
                  (ii) tlle \•alue of Plilll assets tran~ferred in satisJQc.tion of the Acquisition
       Loan must not e>:ceed the default amount and, if the lender is a disqualified person (as
       defined in Code section 4975(e)(2)), the value of the Plan assets transferred must not
       exceed Lhe amount by which there Y.:as a failure to satisfy the Acquisition Loan's
       payment schedule.




                                                 45




                                                                    ARGENT_CEDENO_0000051
                                          ARTICLE XVI.

                                  Amcndmtnf and Termination

          Section 16.01 Amendme.nt. WbHe the Company expects and intends to continue the
Plan~ the Company reser1es the right to amend the Plan from
                                                      time to time by acriolt of the Board;
provjdsd, that:

               (a)      An amendment may not change the· duties and li8bilitics of lhc
Admin.isttator or the Tru.~;tee without the consent of the Administrator or the Tru.stee, whichever
is applicablci
                  (b)     An amendment shall not reduce the value of a Pan:icipMt's nonforfeitable
~nefits   ac.<:rucd prior 10 the later of the adoption or the efl"'ective date of the ame.ndmenti
                  (c)   E.'<ctpt as pro,-J.dcd in Article XV, under no condition shall any
amendment result in the retum or repa)·ment lO the Employers of any part of the Trust or the
income therefrom or result in tlle dio;tribution of the Trust for the btnefit oranyone other than
Employees and fonner Employees of the Employers and any othet per.loos entitled to benefits
under the Plan; and
              .(d)    The Administrator shall notify the "fru<tee of any amendment to       ~te   Plan
within a reasonable period of time.
           Section 16.02 Termination. ·rne Plan will tenninatc as to all Employers on any date
spe<:ifil:d by the Companf. The l,lan wiU terminate as to an individual Employer on the date it is
tenninated by that Empl"ycr upon 30 days' ad\·ancc written notice of the rennination is siven to
the Administrator. the Tr.LStee and the other Employers.

          Section 16.03 Nonforfeitohllity and Ojstributjon on Termination. On termination or
partial t<::nnination of the J,lan or upon the complete cessation c.1f Employer Contributions to the
Plan, the rights of all affected Participants to benefilS accnied as of the dati! of such tennination
or such complete cessation of contributions, after all adjustments then required have been made,.
shall be nonforfeitable. ~ Administrator shall specify the date of such tennination or partial
termination or complete (.(S.Sation of contributions as a Special Accounting Date. All appropriate
provisions of the Plan will continue to app)y until the account batant~ of all such Participants
~vc   lxcn distributed wKer the f'lrut.

         Section 16.04 Plan Merger. Consolidation. Etc. Jn the case of any .merger or
consolidation with, or 1.-ansfcr of assets or liabilities to, any other plan, each Participant's
benefits (if the Plan terminated immediately after such merger, consolidation or transfer) shall be
equal to or greater than the benefits the Participant would ni.vc been entitJod to rccc:ive if the-
Plan had tenninated inunOOiately before the merger, consolidation or tran~fe.r.




                                                                    ARGENT_CEDENO_0000052
                                             ARTICLF, XVI[,

                                             Admini,lration

            Section 17.01 The Admjnistrat.or.       The Plan is administered by an Administrator
appointed by lhe Compln)', which shaH consist of one or more individuals constituting the·
Strategic ESOI' Committee (who may but need not be Employees of the Employer.;) to conduct
Plan administrative fwtctions.

          Section 17.02 General J,owcrs. Rights. and Duties. 'J'be Adnlinistrator shall have all the
 powers necessary tmd a(:propriatc to disch.."lrgc its duties under the Plan, which powers shall be
·exercised in the sole and absolute-discretion of the Administrator, including, but not limited to,
 the followins:

              (a)     To construe and interpret the provisions of the Plan and to make factual
dctcnninations thereunder, including the power to determine the rights or eligibility under the
Plan of Employees, Participants, or any other persons, and the amowtts of lhelr benefits (if any)
under the Plan. and to remedy ambiguities, inconsistencies or omissions, and such
dctcm1inations by the Administrator shall be binding on all parties.

               (b)    To adopt such rules of procedure and reguJatiuns as in its opinion may be
necessary for the proper and efficient administration of the Pion and as are consistent with the
Plan and Trust Agrc:cmctt.
             (c)    To enforce the Plan in accordance with the terms of the Plan and the Trust
Agreement and in accordance with the rules and regulations the Administrator has adopted.

               (d)   To direct U>e Trustee will> respect to payments or distributions from lhe
Trust in accordance with the provisions of the Plan.

                 (e)     To furnish tho Employers with such information as may be required by
them for ta.'< or other purpOses in connection with the Plan.

                    To employ agents. attorneys, accountants, actuaries or other persons (who
                    (t)
also may be employed by the Employers) and to allocate or delegate to them such powers, rights
and duties as the Administrator may Consider necessary or advisable to properly carry out
administration of the Phm;     nm\tlrl~rl.   rhnt r-uc:h   nllot~ntion   or   rlel~e--.rion   nnd tht!! AC('i1'tl\nce
thereof by such agents, attorneys, accountants, actuaries or other persons. shall be in writing.

               (S)     To appoint an in"estmcnt manager as defined in ERISA section 3(38) to
manage (with power to acquire and dispose ot) the assets of the Plan, which inv<:stmcnt manager
may or may not be a subsidiary of the Company. and to delegate to any such invc:s.lm¢nt manager
all of the powers, authorities and discretions granted to the Administrator hereunder or wtder the
Trost Agreement (mcluding the power to delegate and the power, with prior notice to the
Administrator. to appoir.t an investment manager), and to r<:movc any investment manager;
providod, however. that the power and authority to mMagc. aequire.• or dispose ~f any a.ss~t of
"'4tt'I'11!M~'II)l(ll                               47




                                                                              ARGENT_CEDENO_0000053
the Plan shall not be delegated except to an Investment manager, and provided. furtJJcr. that the
acceptance by any inve.._~ment manager of such appointment and delegalion shall be in writing,
and the Adm.inisuator .;hall give notice to t11e Trustee, in writing> of any appointment of,
delegation to or removal of an investment manager.

               (h)    To authorize the Trustee to act \\ithout the direction of the Administrator
with regard to any matter concerning the purchase, saic, or voting of Company Stock, including
the financing and other maue·rs incidental to such p\ll'Chase or sale, and upon the- wriue.n conse-nt
of the Trustee to aceert such respol'lsibility, the Administrator shall have no authority or
responsibility whatsoever with regard to tlte matters so delegated to the ·rrustee.

         Section 17.03 Interested Administrator Member. If a member of the Administrator ls
also a Partici~'lllt in the Plan, the Administrator member may not decide or determine any maucr
or question Concerning Ci~1riburi0ns of any kind to be made· to the Administmtor member or the
nature or mode of settlement of the Administrator member's benefits. unless sUch decision or
determination could be made by the Administrator mernber under the Plan if the Administrntor
member were not serving as the Administrator.

         Se..:tion 17.04 Administrator Expenses. All coS-ts, charges and expenses reasonably
incWTed by the Adminisu-ator will t>e: paid by the Company to chc extent not paid from the assets
of the Trust. No compensation will be paid to a mtmber of the Administrator as such.

          Section 17.05 t:niform Rules. The Administrator shaJI administer the Plan on a
reasonable and nondiscriminatory basis and shall apply wtifonn rules to all persons similarl)•
$ituated.

        Section 17.06 lnfonnation Rs:auircd bv the Administmtor. Each person entitled to
benefits under the Plan shall furnish the Administrator with such doc·umcnts, evidence, data or
information as the Admil'listrator COI'lSiders necessary or desirable for the purposc- of
administering the Plan. The Employers shall fumish the Ad1ninistrator with such dota and
information as the Administrator may deem necessary or desirable in order to administer the
Plan. The records of the Employers. as to an Employee's or a Participant's period of
employment, Hours of Ser.•ice, tennination Of empiO)•ment and the. reason thCl:efore, leave of
absence, reemployment and Compensation will be coi'Jclush•e on aJI pe.rsons unless detent'lined
to the Administrator's sa'lsfaction to be incorrect.

        Section 17.07 Review of Benefit Determinations. The Administrator will provide
notice in 'hTiting to any Participant or Beneficiary whose claim for benefits under the Plan is
denied, ond the Administnrt()r ~h.ull llff<>rd ;<suc.:h Par1ic;ipant or Oc;ndiciiU)' 11 full 11nd fttir «:vic;w
of its decision if so requested..

         Section 17.08 Administrator's Decision Final. Subject to applicable taw. any
interpretation of the pro\isions of the Plan and any decisions on any mancr \\~thin the discretion
of the Administrator mdc by the Administrator in good faith shall be final and binding on all
perSOns. A miS.SUUt;men1 or other mbtake of fact shall be. C<:~m:cted when it becomes kn<Jih'fl. and
the Adminislr.ltor shall make such adjustment on account thereof a.~ it considers equitable and
practicable.

                                                      48




                                                                           ARGENT_CEDENO_0000054
        Section 17.09 eenial J)rooedure and Appeal Process.

                  (a)    lf a Participant, Beneficiary or any other person who believes he may be
entitled to benefits under the Plan {a "Clajmnnf') has an unresolved question about eJigibility Jbr
bc:ne.fits, the fonn of benefitS, or the amount of benefits to be received or being received wtdcr
the Plan after con.o;ulting with the Administrator or its representatives, the Claimant may submit a
written request for formal review to the Administrator \\~thin 60 days after the Claimant~s receipt
of notification of Plan benefits or an estimate of Plan benefits.
               (b)     1l:c Administrator shall make a review decision within 60 days afler
receipt of a request pursuant to subsection (a) (120 days in spee.ial circumstances). The
AdministratOr shall infonn the Cloimant of such decision within 90 days after receipt of such
request (180 days in special cirCUJnstances). However, if the Administrator fails to inform the
Claimam of the decision within this peri~ the Claimant may request a funhcr review by the
Administrator, as described in subsection (d), as if the Claimant had received notice of an
adverse decision at the eftd of that period.

                (c)     The Administrator's decision shall be'v.•ritten inn mnn.ner calculated to be
understood by the Clair.tant. setting forth the specific reasons for Bny denial of a benefit or
benefit option., specific. reference to pertinent Plan pro\isions on wWch such denial is based, a
description of any additional material or information ncx:cssat}' for the Claimant to perfect the
claim and an explanation of why such material or infonnation is necessary. and an explanation of
the Plan's claim review p·ocedure.

               (d)    ·n~e Administrator shoJI advise the Claimant that (j) the Claimant or the
Claimant's duly authorized representative may request a further review by the Administrator of
the decision denying the claim by filing with th<! Administrator~ within 60 days after such notice
has been rece1ved by the Claimant, a written request for such review and (ill the Claimant may
review pertine1lt documents, and submit issues and comments in writing. within the same 60 day
period.
               (e)      The Administrator shall re\1ew a request filed pwsuant to subsection (d)
within 60 days after n:e<:ipt of such request, unless special circumstances r<:quire an extension of
time for processing. in which case the- review will be: completed and decision r¢ndet"ed \\oithin
120 da)'s. TI1e Admini:strator shaU provide the Claimant with wriue.n notice of the·de<:ision,
which shall include specific reasons for the de-Cision and speeHie references to perdnent Plan
provisions on which the decision is based. Such decision by the Administrator shall be final and
shall terminate the review process.
                 (0     Following the exhaustion of the claims procedure set forth in subse<:tions
(a) through (e), a Claima>t whose claim for benefits has been partially or eompl<tely denied may
initiate arbitration in ocmrdance with Section 17. 10~ provided. that no such arbitration may be
brought unless and until :he Claimant (i) has submitted a timely claim for benefits in accordance
with subsections (a) thrcugh (e); (ij) bas been notified by the Administrator that the claim has
bee-n denied (or such ch!im is deemed denied): (ill) filed a written rcqttcst for a review of the
claim in accordance with subsections (u) through {e)~ and fu) has been notified in \ltTiting of an
adverse benefit determination on review.

                                                49




                                                                   ARGENT_CEDENO_0000055
               (g)    Any arbitrotor's aecision \\ill be premised solely on the ienns of the Plan
and the record developed during tlte administr.ltive review process, and the dctcnnination made
by the Administrotor wiJl be revicv.rcd under an abuse of discretion standard.

        Section 17.10 Mandatory and Binding Arbitration.
                (a)   As a condition ~o (i) any Employee becoming eligible tO participate in the
Plan, (ii) any Employee, Panicipant or Beneficiary receivins any contributions to his Accounts,
or (ill) any Employee. Participant or Beneficiary recei\·i~g any benefit under the Plan, such
employee, PartJclpruu, or aenetlclary shall be bound by lhe pro.vtstons of tbts SeCtion 17.I 0 (the
"Arbitration l'rocedure") to resolve all Covered Claims (as defined in Se<tion 17.10(b)).

                (b)    Any claim by a Claimant (j) that arise. out of, coooems or relates to the
Plan or the Trust, including without limitation, any claim for bene CaL;;, (li) as.~rting a breach of,
or failure to follow. the Plan or TTUSt; or (ill} a<:serting a breach of, or failure to follow, any
provision of ERISA or the Code, including without Jimjtation claims for breach of fiduciary
duty~ ERlSA section 510 claims, and claims for failure to proYidc in a timely manner notices or
infomtation required by ERISA or the Code (collccti,·cly, "Covcrcd Clajms'), shall be senled by
binding arbitration adminis«ctc:d in a~ordanc:c with the. National Rules for the Resolution of
Employment Disputes :the "'Emplovms-nt Oi~pute Rula-i..) of the American Arbitration
Assoeia.tion ('"AAA") then in effect.
                 (c)    Th• AAA Supplementary Rules for Class Arbitrations shall not be used in
'arbitmtiC?n pursuant to the Arbitration Pro~durc.
               (d)    If the Covered Claims solely involve (j) claims under ERISA section
502(aXI)(B) to re<ovcr ~nefits due to the Claimont under the terms of the Plan, to enforce the
Claimant"s rights under lbe tenns of the Plan. or to clarify the Claimant's rights to future bcndits
under the terms of the Plan, or (ill claims for penalties under ERISA section 502(c), then
Covered Claims shall be submitted to and decided by only one (I) arbitrator. For all other
disputes, the Covered Claims shall be submitted to and decided by three ~3) arbitrotors.

                (e)     Th: Claimant shall as.<ert all Covered Claims in the same arbitrotion and
shall not split Covered C!nims. The judsment on the fina.lawa.rd rendered by the arbitrator may
be entered in any courc having jurisdiction thereof and shall be res judicata as to all Covered
Claims the ClaitthlJlt asserted or could have asserted in the arbitration demand.
                (f)      All Covered Claims must be !><ought solely in the Claimant's individual
cupuoity nnd not in a rcpre:i<mtutivc co.p~Wity or on a. cla.4,:e~ collective, or group batit. Esch
arbitrution shall be. limited solely to One Claimant's Covered Claims a.ud that Claimant may not
seek or receive any- rern~dy thM has the purpose or effect of providing additional benefils or
monetw.y or other relief to ilJ'IY Employee,. Participant or Beneficiary other than the Claimant.

               (g)    If • Cove~cd Claim is brought under ERISA seetion 502(a)(2) to seek
relief under ERISA section 409, the Claimant's remedy, if any, shall be limited to (i) the alleged
losses to the Claimant's Accounis resulting from the alleged breach of fiduciary duty, (jj) apr<>-
rated portion of any protits allegedly made by a fiduciary through the usc of Plan a:;sets where

                                                 50




                                                                     ARGENT_CEDENO_0000056
such prO-rated amount is iruended to provide a remedy soh!ly for tile benefit of the Claimant's
AccoWlts, or <ill) such ot1er remedial or equitable relief as the arbitrator deems proper so long as
such remedial or equitable relief docs not include or result in the provision of additional benefits
or monetarY relief to an)' Employee.. Participant or Beneficiary other th~n the Claimant, and is
not binding oil the Administrator or lhc: Trustee with re-spect to any Employee, Participant or
Beneficiary olher than the Claimant.

                (h)     The requirements of Sections 17.10(1) and 17.10(g) shall govern
irrespective of any AAA rule or decision to the contrary and shall be a material and non-
severable term of the Arbitration Procedure. If an arbitrator(s) or a court of competent
jurisdiction finds these-rtquircments to be unenforceable or invalid. then the entire Arbitration
Procedure shall be rendered null and void in all respects. Except as to the applicability and
enforceability of the requirements of Sections 17.10(1) and 17.1 O(g), the arbitrator(s) shall have
exclusive authority to resolve any dispute or issue of arbiuability with respect to the Arbitration
Procedure, including as tD the jurisdiction of the arbitrator(s) or relating to the existence, scope.
validity, enforceability or pcrfonnancc of the-Arbitration Procedure or any of its provisions.. Any
dispute or issue-as to the applicability or validity of the requirements of Sections 17.10(f) and
 17.10(g) shall be determined solely by the court designated in Section 17.10(r). Nmhing in the
Arbitration l'rocedu.rc shall preclude a party from seeking interim or provisional relief or
remedies in aid of arbitra:ion from suc-h court.
                (i)     Tb: arbitrotor(s) shall be mutually acceptable to all parties to tho dispute
and must be attomcy(s) v.-ith prior experience with ERISA claims. The arbitrator(s) need not be
selected from the AAA·s panel of arbitrators:; provided, that the parties to the dispute agree on
the selection of the iltbjtrator(s). If, however, the panies cannot agree on the selection of the
arbitrntor(s) within twcntt·onc (21) days of the demand for arbitration, then the arbitrntor(s) shall
be selected p-ursuant to the Employment Disputes Rules; provided, that (i) the list of pofential
arbitrators providod by the AAA shall be limited to auorneys with prior ERISA experience; (_ii)
for an arbitration to be heard by one arbitrator, 1he AAA shall provide a list of seven (7) polential
arbitrators from whkh tl:e parties shall aJtern.atively strike names wttiJ only one name remains,
with the Claimant strikin~ first; and (ill) for an arbitration to be heard by three (3) arbitrators, the
AAA shall provide a list of eleven (II) potential arbitrators from which the parties shall
alternatively strike name!.until only three (3) namc.s rcnw.in, with the Claimant striking first.

                (j)     Ai>ilrnlion proceedings shall be held in New York, New York, or at such
other place as may be selected by mutua1 agreement of the. parties. A Claimant may initiate
arbitration by serving a demand for arbitratjon on the Administrator and. if applicable, the
Trustee, and by filing sucb demand with the appropriate office of the AAA. ln order to save time
and expenses, the-parties may agree· to ha\o'C the arbitrotor(s), and not the. AAA, administer the.
arbitration. In the absence of such an ag,reement, the AAA will odminister the arbitration.
Covered Claims which are not submitted to nrbitration within the earlier of the applicable
-stututory peri9d of limitalions or three (3) years of the date on which it aCC!'led shall be barred as
untimely. Any demand f>r arbitration involving a claim under ERISA section 502(a)(l)(B) shall
be served on the Administrator and, if applicable, the Trustoc, and filtd v.ith the AAA within
twelve (12) months of tJc:. date on which lhe claim dt-nial is issued by the Administrnror in
accordance with Section 17.09, or lhe ERISA section 502(a)(IXB) claim shall be barred as
untimely.                                                                             ·
                                                  51




                                                                      ARGENT_CEDENO_0000057
                (k)      The ·arbitraoor(s) will apply the same s!Jlndards of review as would apply
to the claims if assened in federal coun. In any arbitration over an ERISA section 502(aXI )(B)
claim, including a claim tor benefits under the Plan, discovery will be limited to Plan dOcuments
and the Keord dCvc:fopcd during 'he administnuivc review process, and the determination made
by the Administrator during the administrative review process will be rC·\•iewed under an "abuse
of discretion" (aJk/a ..atbilrary and capricious") standard of revie\\1. Similarly, it is intended that
in any arbitration over a claim involving llle review of any action, inaction or detennination by a
Plan fiduciary for which tlte fiduciary had b·een granted discretionary authority, such fiduciary's
action, inaction or determination wilt also be reviewed under an "abuse of discretion" (atK/a
"arbitrary and capricious'~) standard of review, even if such alleged action. inac·tion or
detennination involves an alle-ged breach of fiduchuy duty or \'iolation of ERJSA or the Code.
Subject to lhese limitations. the orbitrator(s) shall have the discretion to order such disCQvery as
permitted under the Employment Disputes Rules. All disputes regarding discovery sh.all be
d<eided by the arbitrator(s).

                (I)     An(  arbitration award shall be in writing. In rendering the award, the ·
arbilratOr(s) shall detennine the respective rights and obligations of the parti~ under fcderalluw,
or, if federal law is not appHcable, the laws of the State of New York. The oJtitrotion award
shall be binding ou all parties solely with respect to the Claimant's individual claims and it shall
have no effect with rcspe<t to claims of any other Participant or Beneficiary.
                 (m) Ex<ept as may be awarded by the arbitrotor(s) in a final award: (j) fees and
expenses of !he arbitratOr(s) tltld arbitration shall be advanced by the Employer; and (ill except as
may be otlJerwise provided in the Plan, each party !ihal1 bear tht: expense of bis, her or its O\o\'0
counsel, experts, witnesses, ilrtd preparation llnd presentation·of evidence. The arbitratOr(s) may
include in his, her or their final award: (d) an award of arbitration fees and expen."es or
allomeys' fees and cxpmsc:s to the extent allowed under ERISAi and (ft) with respect to
attorneys' feC$ and oosts ti1at a prevailing party is entitled to on a statutory claim or that a pru1y is
entitled to pllr$uam to a written asreement between the parties, an a'Vnrd or rl!a.Sonable auomeys'
fees and cosls in accordaace with the applicable statute or written .agreement; provided, that the
arbitrator(s) shall resolve any dispute as to the reasonableness of any tee or cost that may be
awarded.

                 (n)    Ncdher the Claimant nor the arbitmtor(s) may disclose the existence,
subject matter, or resuiLIO of any arbitration withoul the: Employer's prior V~Tilten con!:ien.l. This
confidentiality and nondsclosure resuiction shall apply to aJI aspects of the arbitration
prooceding, includjng without limitation, discovery, testimony, other evidence, briefs, and the
award. Tn the event of a breach or threatened breach of this restrictjon, the Employer may seek
temporary, prcliminai-y and/or pcnnancnt injunctive relief to prevent such breach or threatened
brtach, as well as any damag"" suffered by the Employer, tho Administrator or !he Trustee. In
the event the Employer brings on action ro enforce this confidentiality and nondisclosure
restriction ilrtd receives any reniedy (whether temporary or permanent). the Claimant or
arbitrator(s) responsible for the breach or threatened breach shall pay the Employer's attorncy.st
ftcs and expenses. In any action ro confinn or set aside the arbitration :t\\o'8Id, the parties shaiJ
cooperatively ~ck to file the arbitration award under seal or for un in camem inspectio.n by the
court withOut the award being filed in the public record.

                                                   S2



                                                                       ARGENT_CEDENO_0000058
               (o)     The parties intend that the arbitrator(s) be independent and impartial. To
this end. the arbitrator(s) shall disclose to the parties. both before and during the arbitration
proceedinss. any professionQJ, family, or soc.ial relationships, past or prt-sent, Ytith any party or
counsel.

               {p)    The Arbitration l'rocedure shall be &o"emed by the Federal Arbitration
Ac~ 9 U.S.C. § I, ci seq. ("fM"). Subject to the pro\'isions of tl>e FAA, the linal award
rendered by tho arbitrat<r(s) 'shall be final and binding on the panies to the arbitration with
respect to the Claimant's individual c.Jaims only.
                (q)      The Arbitration Proceduro shall apply to all Co\'crcd Claims, whct!Kr
asserted solely against on! or more of the Plan's fiduciaries or against the Employer or any other
non-fidu~:iary (e.g., a Plar. service provider).


                  (r)    If a Claimant wishes to pursue any Co\'ered Claim, the Claimant shall
comply with the Arbitration Procedure and shall not file any such claim in a state or federal
court. To the extent that any Claimnnt fails or ~fuses to comply with the Arbitration Procedure
or wishes to challenge its Jega! enCorceability, or to the extent the Arbitration Procedure is
invalidated, such action or challenge shall be filed exclusively in the United States District Court
for l.he district in which the· Plan is administered. In the event a Claimant makes an unsuccessf-ul
challe.nse to the validity, enforceability or scope ofthC Arbitration Procedure in any court, the
Claimrutt shall, to l.he miD:imum extent permitted by law, reimburse the defendants in that action
for a11 artoincys' fees, costs, and expenses incuryed by them in dcCcnding against the Claimant's
unsuccessful court challcngc.




                                                53




                                                                    ARGENT_CEDENO_0000059
                                        ARTICLE XVIII.

                      Sp<<ial Rul"' Applicable When l'lan is Top-llca>-y

         Section 18.01 P!1!11!!SC nod Effect. The pUIJI(lse of this Article XVIU is to comply with
the·requirements of Code section 416. The rrovision.c; of this Article XVIll are effective for each
Plan Year begiMing on or aJler the Effective Date in which tlte Plan is a "Top·Hcavy Plan"
within the meaning ofCooe section 416(g).
       :Section 18.02 'foo=Heaw Plan. In general, lhc Plah wlll be a Top~Hc.avy Phm for any
Plan Year if, as of the bs: day of the prc<cding Plan Year (the "Dstormiwtion Date'):

                {a)    the Plan's Top Hea"y Ratio exceed.< 60% nnd the Plan is not part o( a
Required Aggregation Group or n Permissive Aggregation Group;

              (b)     the Top Heavy Ratio of tl>e Plan's Required Aggregation Group exeeOO.
60% and the P1an is not part of a l,ennissi\·e Aggregation Group; or

               {c)    rhe Top Heavy Rario ofborh the Phm's Required Assregation Group and
its Pennissive Aggrcgati~n Group exceeds 60%.

           Section 18.03 Top Heavy Ratio.      The "Too Heavy Ratio" shall be dc!crmincd as
follows:
               (a)      If 1he Requirod Aggregation Group or Pcrmissi\'c Aggregation Group, as
applicable, consists ·entirely of defined contribution plans, or if the Plan is not part of a Required
Aggregation Group or Permissive Aggregation Group, the Top Heavy Ratio shall be the
following fraction:

                  {i) a numerator equal to the swn of the account balances of all Key
EmpJoyees under such pbns or the 11 lan, as applicable, and
                    (ii) a denominator equal to· the sum of the uceount baJances of all
participants under such p:ans or of aJl Par1icipants, as applicable.
                (b)      If the Required Aggregarion Group or Permissive Aggregation Group, as
aj,plicablr; includes a defined benefit plan which, during the- l)lan Year coding on the
De,termination Date, covered or could cover an Active Participant, the Top Heavy Ratio sha11 be
the IOilowins. fraction:
                    (f) a numerator equal to tho sum of the account balooces of all Key
Employees under such plans which are defined contribution plans. plus the sum of the present
'·alue.of accrued benefits of all Key Employees under such plans wbich are defined benefit plans,
nnd
                    (ii) a denominator equal lo the sum of the account balances of all
pilrticipants under such plans, plus the sum of the- present value of accrued benefits of all
participants under such p:ans which are defined benefit plans.
                                                  54




                                                                     ARGENT_CEDENO_0000060
                   (c)          For purposes of detcmtiuing the Top Heavy Ratio:

                          A participant"s account balru1ce.in a defined contribution plan shall be
                          ·(i)
determined as of the Determination Date;
                         (ii) the present value of a participant's accrued benefit in a defined benefit
plan shall be dctcnnincd as of the date such plan dctcnnincs costs for minimum funding that faUs·
within 12 months of the nosl recent Jktermination Date, except as provided in Code section 416
with re.o;pect to the firSt and second plan years of s11ch plan~

                         (iii)     a participant's account balances or occrued benefits shall be incrca.sod
by the aggregare distriblLions. if any, made with respect to the participant during dte one year
period ending on the O.:tcnnination Date. including distributions under a terminated plan chat, if
it had not been terminated, would have b~Xn rcquirod to be included in the Required Aggregation
Oroup or Permissive Aggregation Group~ provided, that in th~- case of a distribution m.bde for a
reason other than Seveunce from F.mployment, death, or disability, this provision sha11 be
applied by substituting "ti\•e )'ear period" for "one year period"~

                  (iv) the account balances or accrued benefits of a participant who was
previously a Key Emplo)~c. but '~0 is no longer a Key Employee, shall be disregarded;
                      (v) the account balances or accrued benefits of a beneficiary of a
participant sllall be considered Accounts or accrued benefit~ of the participant;

                  (vi) the account balrutces or accrued benefits of a partiCipant who has not
pcrfonncd services fOr m Employer or a Related Company at any time during the one year
period ending on the Dcttimination Date shall be disregarded; and                   ·
                  (vii) My roiJover contribution (or similar transfer) from a plan maintained
by a corporation otl)er than an Employer under this Plan initiated by a participant shaJI not be
taken into account as part of the participant's aggregate account balances.
             Section 18.04            DcHnitions.

             (a)   "K<y Emol!lve~." In general, o Key Employee is on Employee (or a
fonner or deecas<d !Zmployee) who, at any time during the Plan Year that includes the
Oetennination Date, is (in accordance with Code section 416(i)(l) and t))e applicable regulations
and other guidance of ger.eraJ applicability issued thereunder):
                    (i) an officer of the Employer having annual Compensation greater than
$145,000 (as adjusted under Code «:ction 416(i)(l));
                         (ii)      a 5% owner of the Employer~ or

                         (Hi)      a 1% owner of the Employer having annual Compensation of more
than S I 50,000.


                                                        55




                                                                           ARGENT_CEDENO_0000061
              (b)    "Non-Key Emnlm's<·" A Non-Key Employee is any Active Participant
·who is not a Key Employ:e, including an Active Participant who is a fonncr Key Employee.
              (c)    "Permi!\Sive Aggregarion Group." A Permissive Aggregation Group is the
Required Aggregation Group plus any other defined contribution plan and defined benefit plan
of an Employer or a Related Company which, when considered as a group with the Required
Aggregation Group, would satisfY the requirements or Code sections 40J(a)(4) und 410.
              {d)    "'Required AgeJ<:gation Grotlp." The Required Aggregation Group is each
other defined contributi(IJl plan and defined be~:~clil plan mainulinea by an Employer tha1 (!)
covers or covered a Key Employee as a participant at any time during the Plan Year ending on
the Determination Date o; duri1lg the four Plan Years preceding the·Dctennination Date {whether
or not such plan is terminated as of the Determination Date). or (li) is maintained by an
Employer in order ror a plan covering a Key Employee to satisfy Code sections 401(a)(4) or 410.
         Section 18.05 Minjmum Vesting. For any Plan Year in which the l,lan is a Top-Heavy
Plan. a Participant shall b! vested in his Accowtt pW'suant to the following vesting schedule.:
                           Years of Service            Vested lntmst
                    Less than 2 years                     0%
                    2 yem but less than 3 years           20%
                    3 years but tess than 4 years         40%
                    4 years but le$.< than 5 years        60%
                    5 years but less dl8.ll 6 years       80%
                    6 years or more                       100%
      Jr this Section 18.05 becomes effective, and the Plan subsequently ceases to be a Top-
Heavy Plan, no Participant .shall have his vested percentage reduced.
        Section 18.06 ryfinimum Employer Contribution.
             (a)     Subject to this Section 18.06 and Section 18.o7, ror any Plan Year in
which the Plan is a Top·Hea.vy Plan, the Employer contribution credited to each Non·Key
Employee shall not be Jess than 3% or such Non-Key Employee's Compensation for that year.
               (b)     A Non·Key Employee's eligibility for a minimum Employer contribution
pursuant to this Section 18.06 shall not be subject to a minimwn nwnbcr of Hours of Service or
minimum amount of Compensation.
    .          (c)   The total Employer cOntribution cn:dited in ail>· ye-ar to B Non-Key
Employee (expressed as 'percentage or such Participant's Compensation) shall not exceed the
maximum total Employer contribution credited in that year to a Key Employee (expressed as a
percentage of such Key Employco•s Compensation).
               (d)     Contributions made by an Employer under the Plan pursWlnt to
Participants' income deferral autltoriza.tions shall not be deemed Employe.r contributions for
purposes or this Section 18.06.

                                                 56



                                                                ARGENT_CEDENO_0000062
               (e)     The amount Of a Non·Key Emplo)•ee's minimum Employer contribution
olherwise required w>de: this Section 18.06 shall be rcductd by the amount of Employer
Contributions allocated to such Panicipant for a Plan Year ending with or within that Plan Year
under ?JlY other tax·qualified defined contribution plan maintained by an Employer.

                (f)    Employer matching contributions shall be taken into account for purposes
of satisfying the minimum Employer contribution requirements under this Se<.1ion 18.06. If the·
Pian provides that the miDimwn Employer contribution requirement sha11 be-met in another plan.
this Section 18.06(1) sha11 apply with respect to matching contribution under such other plan.
Employer matching contributions that arc used to satisly lhe minimwn Employer contribution
requirements .shall be tre.ttcd as matching contributions tOr purposes of the actual contribution
pcro<:ntagetest and other requirements of Code section 40l(m).
       Section 18.o7 Coordination of Benefits. For any Plan Year in which !he Plan i<a Top-
Heavy Plan:
                (a)     if a Non-Key Employee is entitled to a minimum Employer contribution
under another defined contribution plim ol\a dcfmed benefic plan or an Employer or a Related
Company, the minimum Employer contribution pursuant to Section 18.06 shall be made under
chis Plun only to the e~ter.t that such contrlbutio.i is not made under such other plan; and
               (b)    if a minimwn Employer contribution is requited to be made under the plan
io a Non-Key Employee who is a participant in a de lined benefit plan of an Employer or a
Related Company, such minimum contribution shall not be less than 5% of such Non·Kcy
Employee's Compcnsatioo for such Plan Year.

                                  -   Signat~tre   Page follows --




                                                   57




                                                                     ARGENT_CEDENO_0000063
      IN WITNESS WH£R£0F, ~ Comp<Jly has odop<cd lhc fo.c 0oing Plan thls 28th day
ofll«<mbct, 2017, cffccEve as of May I, 2017.

                               Strattgic Financ;;W So..Jtioru. LLC


                               B)·:         &~/:::::::=::::':.....__
                                      N:tme: R)'M Sanon
                                      TitJe: President




                       - Signatunl'ag< to IIJ</ilrul<g!c fiSOP-




                                           58




                                                               ARGENT_CEDENO_0000064
                                          App<ndi• A
                                          Employers
       The participating Employers in the Plan as of October 31, 2017 and the effective date of
such Employer's participation arc set forth below. This Appendix A "'" be updated to renect
any change in the particl~aling Employers.
              Strategic Financial Solutions, LLC                 May 1, 2017
              Strategic Client Support, LLC                      May 1, 2017
              Strategic Consulting, LLC                          May I, 2017
              Strategic I D.. LLC                                May I, 2017
              Strategic Family, I~.                              October31,2017




                                              A·l




                                                                ARGENT_CEDENO_0000065
                                          Appendix B
                                     S Corporation Status

         Pursuant to Section 4.02(a), set forth below is Ote S Corporation status of the ComJ"Uly
and each participating Employer as of October 31,2017. This Appendix B v.ill be updated to
reflec1 any change in the SCorporation status of the Company or of any partjclpating Umrtoyer.

       Strategic Financial Solutions, LLC                  Single Member 1-LC
       Strategic Family, :nc.                              C Corporation

       Strategic Client S•pport, LLC                       Single member LLC
       Strategic Consultilg, LLC                           Single member LLC
       StrHtcgic J.D., LLC                                 Single member LLC




                                              Il-l




                                                                 ARGENT_CEDENO_0000066
